 



EXHIBIT 10.63
EXECUTION COUNTERPART
U.S. $50,000,000
REVOLVING CREDIT AGREEMENT,
dated as of January 29, 2008,
ITC MIDWEST LLC
as the Borrower,
VARIOUS FINANCIAL INSTITUTIONS AND OTHER
PERSONS FROM TIME TO TIME PARTIES HERETO,
as the Lenders,
JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent
J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Bookrunner
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
as Syndication Agent
LEHMAN BROTHERS BANK, FSB
as Documentation Agent

 



--------------------------------------------------------------------------------



 



         
 
       
ARTICLE 1 DEFINITIONS
    1  
 
       
1.1 Defined Terms
    1  
 
       
1.2 Accounting Terms; GAAP
    14  
 
       
1.3 Interpretation
    14  
 
       
ARTICLE 2 AMOUNT AND TERMS OF CREDIT
    14  
 
       
2.1 Commitments
    14  
 
       
2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings
    15  
 
       
2.3 Notice of Borrowing
    15  
 
       
2.4 Disbursement of Funds
    16  
 
       
2.5 Repayment of Loans; Evidence of Debt
    17  
 
       
2.6 Changes in Type of Revolving Credit Loan
    18  
 
       
2.7 Pro Rata Borrowings
    19  
 
       
2.8 Interest and Fees
    19  
 
       
2.9 Interest Periods
    20  
 
       
2.10 Increased Costs, Illegality, etc.
    21  
 
       
2.11 Compensation
    23  
 
       
2.12 Change of Lending Office
    23  
 
       
2.13 Notice of Certain Costs
    23  
 
       
2.14 Extension of Commitment Termination Date
    24  
 
       
2.15 Swingline Loans
    25  
 
       
ARTICLE 3 LETTERS OF CREDIT
    27  
 
       
3.1 Generally
    27  
 
       
3.2 Letter of Credit Requests and Information to Administrative Agent
    27  
 
       
3.3 Letter of Credit Participations
    28  
 
       
3.4 Agreement to Repay Letter of Credit Drawings
    30  
 
       
3.5 Increased Costs
    31  
 
       
3.6 Successor Letter of Credit Issuer
    32  
 
       
ARTICLE 4 FEES; COMMITMENTS
    32  
 
       
4.1 Fees
    32  
 
       
4.2 Voluntary Reduction of Revolving Credit Commitments
    34  
 
       
4.3 Commitment Increases
    34  
 
       
4.4 Mandatory Termination of Commitments
    36  
 
       
ARTICLE 5 PAYMENTS
    36  

i



--------------------------------------------------------------------------------



 



         
5.1 Prepayments
    36  
 
       
5.2 Method and Place of Payment
    36  
 
       
5.3 Net Payments
    37  
 
       
5.4 Computations of Interest and Fees
    39  
 
       
ARTICLE 6 CONDITIONS PRECEDENT
    40  
 
       
6.1 Conditions Precedent to Initial Credit Event
    40  
 
       
6.2 Conditions Precedent to All Credit Events
    41  
 
       
ARTICLE 7 REPRESENTATIONS AND WARRANTIES
    42  
 
       
7.1 Organizational Status
    42  
 
       
7.2 Capacity, Power and Authority
    42  
 
       
7.3 No Violation
    43  
 
       
7.4 Litigation
    43  
 
       
7.5 Governmental Approvals
    43  
 
       
7.6 True and Complete Disclosure
    43  
 
       
7.7 Financial Condition; Financial Statements
    44  
 
       
7.8 Tax Returns and Payments
    44  
 
       
7.9 Environmental Matters
    44  
 
       
7.10 Properties
    45  
 
       
7.11 Pension and Welfare Plans
    45  
 
       
7.12 Regulations U and X
    45  
 
       
7.13 Investment Company Act
    45  
 
       
7.14 No Material Adverse Change
    45  
 
       
7.15 Deemed Repetition of Representations and Warranties
    45  
 
       
ARTICLE 8 AFFIRMATIVE COVENANTS
    46  
 
       
8.1 Information Covenants
    46  
 
       
8.2 Books, Record and Inspections
    48  
 
       
8.3 Maintenance of Insurance
    48  
 
       
8.4 Payment of Taxes
    49  
 
       
8.5 Organizational Existence
    49  
 
       
8.6 Compliance with Statutes, Obligations, etc.
    49  
 
       
8.7 Good Repair
    49  
 
       
8.8 Transactions with Affiliates
    49  
 
       
8.9 End of Fiscal Years; Fiscal Quarters
    50  

ii



--------------------------------------------------------------------------------



 



         
8.10 Use of Proceeds
    50  
 
       
8.11 Changes in Business
    50  
 
       
ARTICLE 9 NEGATIVE COVENANTS
    50  
 
       
9.1 Limitation on Liens
    50  
 
       
9.2 Limitation on Fundamental Changes
    51  
 
       
9.3 Limitation on Dividends
    52  
 
       
9.4 Debt to Capitalization Ratio
    52  
 
       
9.5 Limitation on Sale-Lease Back Transactions
    52  
 
       
ARTICLE 10 EVENTS OF DEFAULT
    53  
 
       
10.1 Payments
    53  
 
       
10.2 Representations, etc.
    53  
 
       
10.3 Covenants
    53  
 
       
10.4 Default Under Other Agreements
    53  
 
       
10.5 Bankruptcy, etc.
    54  
 
       
10.6 Judgments
    54  
 
       
10.7 Change of Ownership
    55  
 
       
10.8 Pension Plans
    55  
 
       
10.9 Remedies
    55  
 
       
10.10 Remedies Cumulative
    55  
 
       
ARTICLE 11 THE ADMINISTRATIVE AGENT
    56  
 
       
ARTICLE 12 MISCELLANEOUS
    58  
 
       
12.1 Amendments and Waivers
    58  
 
       
12.2 Notices
    59  
 
       
12.3 No Waiver; Cumulative Remedies
    61  
 
       
12.4 Survival of Representations and Warranties
    61  
 
       
12.5 Payment of Expenses and Taxes
    61  
 
       
12.6 Successors and Assigns; Participations and Assignments
    62  
 
       
12.7 Replacements of Lenders under Certain Circumstances
    66  
 
       
12.8 Adjustments; Set-off
    66  
 
       
12.9 Marshalling; Payments Set Aside
    68  
 
       
12.10 Counterparts
    68  
 
       
12.11 Severability
    68  
 
       
12.12 Integration
    68  

iii



--------------------------------------------------------------------------------



 



         
12.13 Governing Law
    69  
 
       
12.14 Submission to Jurisdiction; Waivers
    69  
 
       
12.15 Acknowledgements
    69  
 
       
12.16 Waivers of Jury Trial
    70  
 
       
12.17 Confidentiality
    70  
 
       
12.18 Treatment of Loans
    70  
 
       
12.19 USA Patriot Act
    71  

iv



--------------------------------------------------------------------------------



 



     
SCHEDULES:
   
 
   
Schedule I
  Commitments
Schedule II
  Environmental Matters
Schedule III
  Pension and Welfare Matters
Schedule IV
  Outstanding Liens on Closing Date
 
   
EXHIBITS:
   
 
   
Exhibit A
  Form of Notice of Borrowing
Exhibit B
  Form of Notice of Continuation
Exhibit C
  Form of Closing Certificate
Exhibit D
  Form of New Lender Supplement
Exhibit E
  Form of Commitment Increase Supplement
Exhibit F
  Form of Compliance Certificate
Exhibit G
  Form of Letter of Credit Request

v



--------------------------------------------------------------------------------



 



     REVOLVING CREDIT AGREEMENT, dated as of January 29, 2008, among ITC MIDWEST
LLC, a Michigan limited liability company (the “Borrower”), various financial
institutions and other Persons from time to time parties hereto as lenders (each
a “Lender” and, collectively, the “Lenders” (which term shall include, unless
the context otherwise requires, the Swingline Lender)) and JPMORGAN CHASE BANK,
N.A. (“JPMCB”), as administrative agent (in such capacity, the “Administrative
Agent”).
     The Borrower has requested that the Lenders make senior loans to it in an
aggregate principal amount not exceeding $50,000,000 (subject to increase to
$75,000,000 as provided herein) at any one time outstanding. The Lenders are
prepared to make such loans upon the terms and conditions hereof, and,
accordingly, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
     As used herein, the following terms shall have the meanings specified in
this Article 1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):
     1.1 Defined Terms.
     “ABR” shall mean, for any day, a rate per annum equal to the greater of
(a) the rate of interest (however designated) established by the Administrative
Agent as its prime rate in effect at its principal office in New York, New York
and (b) the Federal Funds Effective Rate in effect on such day plus 0.5%. Any
change in the ABR due to a change in any of the foregoing rates shall be
effective as of the opening of business on the effective date of such change in
such rate.
     “ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a).
     “Acquisition” shall mean the Borrower’s acquisition of the Purchased Assets
in accordance with the Asset Sale Agreement.
     “Administrative Agent” shall have the meaning provided in the preamble to
this Agreement and shall include such other financial institution as may be
appointed as the successor administrative agent in the manner and to the extent
described in Section 11.9.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” shall mean, with respect to any Person, (a) any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such Person, and (b) any other Person in which such Person
directly or indirectly through Subsidiaries has a 10% or greater equity
interest. A Person shall be deemed to control a Person if such Person possesses,
directly or indirectly, the power (i) to vote 10% or more of the Voting Stock
having ordinary voting power for the election of directors (or the equivalent)
of such other Person or (ii) to direct or cause the direction of the management
and policies of such other Person, whether through the ownership of Capital
Stock, by contract or otherwise.

 



--------------------------------------------------------------------------------



 



     “Agreement” shall mean this Revolving Credit Agreement, as the same may be
amended, modified, supplemented, restated or replaced from time to time.
     “Applicable Additional Interest Rate” for the purpose of Sections 2.8(d)
and 4.1(b) shall have the meaning given to that term in the definition of
“Applicable Margin”.
     “Applicable Margin”, “Applicable Additional Interest Rate” and “Commitment
Fee Rate” shall mean, for any day, the applicable rate per annum set forth below
under the caption “Applicable Margin”, “Applicable Additional Interest Rate”,
“Commitment Fee Rate”, respectively, based upon the ratings by Moody’s and S&P,
respectively, applicable on such date to the Borrower’s non-credit-enhanced long
term senior unsecured debt:

                                                                             
Applicable Additional                 Applicable Margin   Interest Rate        
Borrower’s Debt   LIBOR           LIBOR       Commitment     Rating:   Loan  
ABR Loan   Loan   ABR Loan   Fee Rate
 
  Category 1     0.20 %     0 %     0.05 %     0 %     0.05 %
 
  A+/A1 or higher                                        
 
  Category 2     0.25 %     0 %     0.05 %     0 %     0.06 %
 
    A/A2                                          
 
  Category 3     0.30 %     0 %     0.05 %     0 %     0.07 %
 
    A-/A3                                          
 
  Category 4     0.35 %     0 %     0.05 %     0 %     0.08 %
 
  BBB+/Baa1                                        
 
  Category 5     0.45 %     0 %     0.05 %     0 %     0.10 %
 
  BBB/Baa2                                        
 
  Category 6     0.625 %     0 %     0.10 %     0 %     0.125 %
 
  BBB-/Baa3                                        
 
  Category 7     0.75 %     0 %     0.10 %     0 %     0.175 %
 
  BB+/Ba1                                        
 
  Category 8     1.00 %     0 %     0.10 %     0.10 %     0.20 %
 
  BB/Ba2 or lower                                        

     For purposes of this definition, (i) if no non-credit-enhanced long term
senior unsecured debt rating is available, the Applicable Margin, the Applicable
Additional Interest Rate and the Commitment Fee Rate shall be determined by
reference to the Category next below the Borrower’s long term senior secured
debt rating, (ii) if the ratings established by Moody’s and S&P shall fall
within different Categories, the Applicable Margin, the Applicable Additional
Interest Rate and the Commitment Fee Rate shall be based on the higher of the
two ratings unless one of the two ratings is two or more Categories lower than
the other, in which case the Applicable Margin, the Applicable Additional
Interest Rate and the Commitment Fee Rate shall

2



--------------------------------------------------------------------------------



 



be determined by reference to the Category next below the higher of the two
Categories, (iii) if only one rating is available from either Moody’s or S&P,
then such rating shall be used to determine the applicable Category, (iv) if
neither Moody’s nor S&P shall have in effect a rating for the Borrower’s
non-credit-enhanced long term senior unsecured debt and no rating for the
Borrower’s long term senior secured debt, then Category 8 above shall apply, and
(v) if the ratings established or deemed to have been established by Moody’s and
S&P shall be changed (other than as a result of a change in the rating system of
Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency. Each change in the Applicable
Margin, Applicable Additional Interest Rate and the Commitment Fee Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Margin, the Applicable Additional Interest Rate and
the Commitment Fee Rate shall be determined by reference to the rating most
recently in effect prior to such change or cessation.
     “Approved Fund” shall mean any Person (other than a natural person) that is
or will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by a Lender, an Affiliate of a
Lender or an entity or an Affiliate of an entity that administers or manages a
Lender.
     “Arranger” shall mean J.P. Morgan Securities Inc.
     “Asset Sale Agreement” shall mean the Asset Sale Agreement dated as of
January 18, 2007 between Interstate Power and Light Company, an Iowa
corporation, and the Borrower.
     “Assignee” shall have the meaning provided in Section 12.6(a)(ii).
     “Assignment and Acceptance” shall mean the assignment and acceptance
agreement delivered by each Assignee pursuant to Section 12.6(a)(ii).
     “Assignment Effective Date” shall have the meaning provided in 12.6(a)(ii).
     “Attributable Value” means, with respect to any Sale and Leaseback
Transaction, as of the time of determination, the lesser of (i) the sale price
of the property or assets so leased multiplied by a fraction the numerator of
which is the remaining portion of the base term of the lease included in such
Sale and Leaseback Transaction and the denominator of which is the base term of
such lease, and (ii) the total obligation (discounted to present value at the
rate of interest specified by the terms of such lease) of the lessee for rental
payments (other than amounts required to be paid on account of property taxes as
well as maintenance, repairs, insurance, water rates and other items which do
not constitute payments for property rights) during the remaining portion of the
base term of the lease included in such Sale and Leaseback Transaction.

3



--------------------------------------------------------------------------------



 



     “Authorized Officer”, as applied to any Person, shall mean the Chief
Executive Officer, the President, any Executive Vice-President, any Senior
Executive Vice President, any Senior Vice-President, the Chief Financial
Officer, the Treasurer or General Counsel of such Person or any other senior
officer of such Person designated as such in writing to the Administrative Agent
by such Person.
     “Available Revolving Credit Commitment” shall mean, with respect to any
Lender, an amount equal to the excess, if any, of (a) the amount of such
Lender’s Revolving Credit Commitment over (b) the sum of (i) the aggregate
principal amount of all Revolving Credit Loans of such Lender then outstanding
and (ii) the portion of such Lender’s Letter of Credit Exposure.
     “Bankruptcy Code” shall have the meaning provided in Section 10.5.
     “Borrower” shall have the meaning provided in the recitals to this
Agreement.
     “Borrowing” shall mean the incurrence of one Type of Revolving Credit Loan
on a given date (or resulting from conversions or continuations on a given date)
and having, in the case of LIBOR Loans, the same LIBOR Period (provided that ABR
Loans incurred pursuant to Section 2.10(b) shall be considered part of any
related Borrowing of LIBOR Loans).
     “Business” shall have the meaning provided in Section 8.11.
     “Business Day” shall mean (a) for all purposes other than as covered by
clause (b) below, any day excluding Saturday, Sunday and any day that shall be
in the City of New York a legal holiday or a day on which banking institutions
are authorized or required by law or other governmental actions to close, and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, LIBOR Loans, any day that is a Business
Day described in clause (a) excluding any day that shall be in the City of
London a legal holiday or a day on which banking institutions are authorized or
required by law or other governmental actions to close.
     “Capital Lease”, as applied to any Person, shall mean any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is, or is required to be, accounted for as a finance lease
obligation on the balance sheet of that Person.
     “Capital Stock” shall mean common shares, preferred shares or other
equivalent equity interests (howsoever designated) of capital stock of a
corporation, equity preferred or common interests or membership interests in a
limited liability company, limited or general partnership interests in a
partnership or any other equivalent of such ownership interest.
     “Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person and its Subsidiaries, in each
case taken at the amount thereof accounted for as liabilities in accordance with
GAAP.
     “Change of Ownership” shall mean and be deemed to have occurred if (i) any
person or group (within the meaning of the Securities and Exchange Act of 1934,
as amended, and the rules of the Securities and Exchange Commission thereunder)
shall become, directly or

4



--------------------------------------------------------------------------------



 



indirectly, the beneficial owner of capital stock representing more than 35% of
the ordinary voting power represented by the issued and outstanding Voting Stock
of Holdco; and/or (ii) Holdco ceases to own, directly or indirectly, 100% of the
Voting Stock of the Borrower; and/or (iii) a majority of the incumbent directors
of Holdco cease to be persons who were either (x) directors of Holdco on the
Closing Date or (y) new directors (such persons being called herein “New
Members”) appointed or nominated for election by one or more persons who were
members of the board of directors of Holdco on the Closing Date or who were
appointed or nominated by one or more such New Members whether or not they were
members on the Closing Date.
     “Closing Date” shall mean January 29, 2008.
     “Code” shall mean the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.
     “Commitment Fee Rate” shall have the meaning given to that term in the
definition of “Applicable Margin”.
     “Commitment Increase Supplement” shall have the meaning provided for in
Section 3.3(d).
     “Compliance Certificate” shall have the meaning provided in Section 8.1(c).
     “Confidential Information” shall have the meaning provided in
Section 12.17.
     “Control”, “Controls” and “Controlled”, when used with respect to any
Person, shall mean the power to direct the management and policies of such
Person, directly or indirectly, whether through ownership of Voting Stock, by
contract or otherwise.
     “Controlled Group”, when used with respect to any Person, shall mean all
members of a controlled group of corporations and all members of a controlled
group of trades or businesses (whether or not incorporated) under common control
which, together with such Person, are treated as a single employer under Section
414(b) or 414(c) of the Code or Section 4001 of ERISA.
     “Cost of Funds Rate” shall mean, for any day, the fluctuating rate of
interest per annum for such day equal to the “ASK” rate for Federal funds
appearing on Page 5 of the Telerate Service (or on any successor or substitute
page of such Service, or any successor or substitute for such Service, providing
rate quotations comparable to those currently provided on such page of such
Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of the offer rates applicable to Federal funds
for a term of one Business Day) at the time reviewed by the Administrative
Agent.
     “Cost of Funds Rate Loan” shall mean a Swingline Loan that bears interest
at a rate based upon the Cost of Funds Rate.
     “Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance, extension or increase of a Letter of
Credit.

5



--------------------------------------------------------------------------------



 



     “Debt to Capitalization Ratio” shall mean, with respect to any Person, as
of any date of determination, the ratio of (a) Total Debt for such Person for
the relevant Test Period to (b) Total Capitalization for such Person for such
Test Period.
     “Default” shall mean any event, act or condition that with notice or lapse
of time, or both, would constitute an Event of Default.
     “Defaulting Lender” shall mean any Lender with respect to which a Lender
Default is in effect.
     “Dollars” and “$” shall mean lawful currency of the United States.
     “Environmental Claims” shall mean, with respect to any Person, any and all
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of non-compliance, investigations (other than internal
reports prepared by such Person or any of its Subsidiaries (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or disposition of real estate) or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereinafter, “Claims”),
including (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety (with respect to
Hazardous Materials or conditions in the environment) or the environment.
     “Environmental Law” shall mean any applicable federal, provincial, state,
foreign or local statute, law, rule, regulation, ordinance, code and rule of
common law now or hereafter in effect and in each case as amended, and any
binding judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, relating to the
environment, human health or safety (with respect to Hazardous Materials or
conditions in the environment) or Hazardous Materials.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.
     “Event of Default” shall have the meaning provided in Article 10.
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the per annum rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
     “Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

6



--------------------------------------------------------------------------------



 



     “Finance Parties” shall mean the Administrative Agent and the Lenders.
     “First Mortgage Indenture” shall mean the First Mortgage Deed of Trust
dated as of January 14, 2008 between ITC Midwest LLC and the Bank of New York
Trust Company, N.A., as trustee thereunder, as the same may be amended,
supplemented or otherwise modified and in effect from time to time.
     “Fronting Fee” shall have the meaning provided in Section 4.1(c).
     “F.R.S. Board” shall mean the Board of Governors of the Federal Reserve
System or any successor thereto.
     “GAAP” shall mean generally accepted accounting principles in the United
States as in effect from time to time.
     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
     “Guarantee Obligations” shall mean, as to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided that, the term “Guarantee
Obligations” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith or, if the Guarantee Obligation is
expressly limited to a specified amount, such specified amount.
     “Hazardous Material” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority.

7



--------------------------------------------------------------------------------



 



     “Hostile Take-Over Bid” shall mean an offer to purchase a controlling
interest in any Person by the Borrower or any of its Subsidiaries or in which
the Borrower or any of its Subsidiaries is involved, in respect of which the
board of directors (or equivalent governing body for such entity) of the target
entity has recommended against acceptance of such offer to the target entity’s
shareholders or equity holders or which is similarly opposed or contested.
     “Holdco” means ITC Holdings Corp., a Michigan corporation.
     “including” and “include” shall mean including without limiting the
generality of any description preceding such term, and, for purposes of this
Agreement, the parties hereto agree that the rule of ejusdem generis shall not
be applicable to limit a general statement, which is followed by or referable to
an enumeration of specific matters, to matters similar to the matters
specifically mentioned.
     “Indebtedness” of any Person shall mean (a) all indebtedness of such Person
for borrowed money, (b) the deferred purchase price of assets or services that
in accordance with GAAP would be classified as a liability on the balance sheet
of such Person, (c) the face amount of all letters of credit issued for the
account of such Person and, without duplication, all drafts drawn thereunder,
(d) all Indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such Indebtedness has been assumed,
(e) all Capitalized Lease Obligations of such Person, (f) all existing payment
obligations of such Person under interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements, (g) all existing
payment obligations of such Person under commodity future contracts and other
similar agreements and (h) without duplication, all Guarantee Obligations of
such Person; provided that, Indebtedness shall not include current payables and
accrued expenses, in each case arising in the ordinary course of business.
     “L/C Maturity Date” shall mean the date that is five Business Days prior to
the Revolving Credit Maturity Date.
     “L/C Participant” shall have the meaning provided in Section 3.3(a).
     “L/C Participation” shall have the meaning provided in Section 3.3(a).
     “Lender” and “Lenders” shall have the respective meanings provided in the
preamble to this Agreement.
     “Lender Default” shall mean a Lender having notified the Administrative
Agent and/or the Borrower that it does not intend to comply with the obligations
under Section 2.1(a) as a result of the control of such Lender being assumed by
any regulatory authority or the appointment of a receiver or conservator with
respect to such Lender at the direction or request of any regulatory agency or
authority.
     “Letter of Credit” shall mean each standby letter of credit issued pursuant
to Section 3.1.

8



--------------------------------------------------------------------------------



 



     “Letter of Credit Exposure” shall mean, with respect to any Lender, the sum
of (a) the amount of any Unpaid Drawings on Letters of Credit in respect of
which such Lender has made (or is required to have made) payments to the Letter
of Credit Issuer pursuant to Section 3.4(a) and (b) such Lender’s Revolving
Credit Commitment Percentage of the Letter of Credit Outstanding (excluding the
portion thereof consisting of Unpaid Drawings in respect of which the Lenders
have made (or are required to have made) payments to the Letter of Credit Issuer
pursuant to Section 3.4(a)).
     “Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).
     “Letter of Credit Issuer” shall mean JPMCB, any of its Affiliates or any
successor thereto pursuant to Section 3.6.
     “Letter of Credit Outstanding” shall mean, at any time, the sum, without
duplication, of (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.
     “Letter of Credit Request” shall have the meaning provided in Section 3.2.
     “LIBOR” shall mean, with respect to each LIBOR Period for each LIBOR Loan,
a rate per annum, expressed on the basis of a 360 day year, equal to the annual
interest rate for deposits of Dollars for a maturity most nearly comparable to
such LIBOR Period which appears on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) as of 11:00 a.m.
(London time) on the second Business Day prior to the commencement of such LIBOR
Period; provided that if such Service is not available on such day, then the
interest rate at which the Administrative Agent is offered deposits of Dollars
by leading banks in the London interbank market as of 11:00 a.m. (London time)
on the second Business Day prior to the commencement of such LIBOR Period, for
delivery on the first day of such LIBOR Period for the number of days comprised
in such LIBOR Period and in an amount comparable to the amount of such LIBOR
Loan.
     “LIBOR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(b).
     “LIBOR Period” shall mean, with respect to a LIBOR Loan, the interest
period selected by the Borrower for such LIBOR Loan in accordance with
Section 2.9.
     “Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment by way of security, lien (statutory or other) or similar encumbrance
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).
     “Loans” shall mean Revolving Credit Loans and Swingline Loans.

9



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” shall mean, with respect to any Person, a
circumstance or condition affecting the business, assets, operations, properties
or financial condition of such Person and its Subsidiaries taken as a whole that
would materially adversely affect the ability of such Person to perform its
obligations under this Agreement.
     “Minimum Borrowing Amount” shall mean $500,000.
     “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by
merger or consolidation to its business.
     “New Lender” shall have the meaning provided in Section 4.3.
     “New Lender Supplement” shall have the meaning provided in Section 4.3.
     “Non-U.S. Lender” shall mean any Lender that is not a “United States
person”, as defined under Section 7701(a)(30) of the Code.
     “Notice of Borrowing” shall mean a Notice of Borrowing provided pursuant to
Section 2.3(a), substantially in the form of Exhibit A.
     “Notice of Continuation” shall have the meaning provided in Section 2.6(a).
     “Organic Document” shall mean, relative to any Person, its certificate of
incorporation, by-laws, certificate of partnership, partnership agreement,
certificate of formation, limited liability agreement, operating agreement and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of such Person’s Capital Stock.
     “Participant” shall have the meaning provided in Section 12.6(a)(i).
     “Pension Plan” shall mean a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
relevant Person or any corporation, trade or business that is, along with such
Person, a member of a Controlled Group, is a contributing employer or a sponsor.
     “Permitted Liens” shall mean, with respect to any Person, (a) Liens for
taxes, assessments, customs duties or governmental charges or claims not yet due
or which are being contested in good faith and by appropriate proceedings for
which appropriate provisions have been established in accordance with GAAP;
(b) Liens in respect of property or assets of such Person or any of its
Subsidiaries imposed by law, such as carriers’, warehousemen’s and or mechanics’
Liens, and other similar Liens arising in the ordinary course of business and
Liens arising under zoning laws and ordinances and municipal bylaws and
regulations, in each case so long as such Liens arise in the ordinary course of
business and do not individually or in the aggregate have a Material Adverse
Effect; (c) Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 10.6; (d) Liens (other than those
arising by Requirement of Law that are not permitted by clause (a) of this
definition) incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations,

10



--------------------------------------------------------------------------------



 



surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business; (e) ground leases in respect of real property on which
facilities owned or leased by such Person or any of its Subsidiaries are
located; (f) easements, rights-of-way, restrictive covenants or agreements,
minor defects or irregularities in title and other similar charges or
encumbrances not interfering in any material respect with the business of such
Person and its Subsidiaries taken as a whole; (g) any interest or title of a
lessor or secured by a lessor’s interest under any lease permitted by this
Agreement; (h) Liens incurred by the licensing of trademarks by such Person or
any of its Subsidiaries to others in the ordinary course of business;
and (i) leases or subleases granted to others, not interfering in any material
respect with the business of such Person and its Subsidiaries taken as a whole.
     “Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.
     “Purchased Assets” shall have the meaning provided in the Asset Sale
Agreement.
     “Real Estate” shall have the meaning provided in Section 8.1(e).
     “Register” shall have the meaning provided in Section 12.6(c).
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” shall mean, at any date, Lenders having or holding more
than 50% of the Total Revolving Credit Commitment at such date (provided that in
the case of a Defaulting Lender, for this purpose only, its Revolving Credit
Commitment shall be deemed to be equal to the outstanding principal amount of
all Revolving Credit Loans of such Defaulting Lender at such date) or, if the
Revolving Credit Commitments have terminated, more than 50% of the outstanding
principal amount of all Revolving Credit Loans, Letter of Credit Exposure and
Swingline Exposure on such date.
     “Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule, regulation, guideline, policy or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject and
whether or not having the force of law.
     “Revolving Credit Commitment” shall mean, (a) with respect to each Lender
that is a Lender on the date hereof, the amount set forth on Schedule I as such
Lender’s “Revolving Credit Commitment”, (b) in the case of any Lender that
becomes a Lender after the date hereof by assignment, the amount specified as
such Lender’s “Revolving Credit Commitment” in the Assignment and Acceptance
contemplated in Section 12.6 pursuant to which such Lender assumed a portion of
the Total Revolving Credit Commitment, and (c) in the case of any Lender that
becomes a Lender after the date hereof pursuant to Section 4.3, the amount
specified as such Lender’s “Revolving Credit Commitment” in the New Lender
Supplement in Section 4.3

11



--------------------------------------------------------------------------------



 



pursuant to which such Lender assumed a Revolving Credit Commitment, in each
case as the same may be changed from time to time pursuant to the terms hereof
(including pursuant to Sections 2.14, 4.2 and 12.6).
     “Revolving Credit Commitment Percentage” shall mean, at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment by (b) the Total Revolving Credit Commitment; provided that at any
time when the Total Revolving Credit Commitment shall have been terminated, each
Lender’s Revolving Credit Commitment Percentage shall be the percentage obtained
by dividing (c) such Lender’s Revolving Credit Exposure by (d) the aggregate
amount of the Revolving Credit Exposures of all the Lenders.
     “Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the sum of (a) the aggregate principal amount of the Revolving Credit
Loans of such Lender then outstanding and (b) such Lender’s Letter of Credit
Exposure at such time.
     “Revolving Credit Loan” shall have the meaning provided in Section 2.1(a).
     “Revolving Credit Maturity Date” shall mean January 29, 2013 (subject to
extension (in the case of each Lender consenting thereto) as provided in
Section 2.14), or, if earlier, the date on which the Revolving Credit
Commitments shall have terminated or shall have been reduced to zero.
     “Sale and Leaseback Transaction” shall have the meaning provided in
Section 9.5.
     “S&P” shall mean Standard & Poor’s Ratings Services or any successor by
merger or consolidation to its business.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Stated Amount” of any Letter of Credit shall mean the maximum amount from
time to time available to be drawn thereunder, determined without regard to
whether any conditions to drawing could then be met.
     “Subsidiary” of any Person shall mean and include (a) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock or issued share capital of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any, contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries and (b) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest and more
than a 50% voting interest at the time and (c) any other corporation,
partnership, joint venture or other entity (i) the accounts of which would be
consolidated with those of such Person in such Person’s consolidated financial
statements if such statements were prepared in accordance with GAAP and
(ii) that is controlled (as defined in clause (b) of the definition of such term
in the definition of the term “Affiliate”) by such Person.
     “Successor Borrower” shall have the meaning provided in Section 9.2(a).

12



--------------------------------------------------------------------------------



 



     “Swingline Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Revolving Credit Commitment Percentage of
the total Swingline Exposure at such time.
     “Swingline Lender” shall mean JPMCB, in its capacity as lender of Swingline
Loans hereunder, or such other Lender as shall have been designated by the
Borrower as the Swingline Lender pursuant to a notice to the Administrative
Agent (with the consent of such other Swingline Lender in its sole discretion).
     “Swingline Loan” shall mean a Loan made pursuant to Section 2.15 hereof.
     “Target” shall mean Interstate Power and Light Company, an Iowa
corporation.
     “Taxes” shall have the meaning provided in Section 5.3(a)(i).
     “Test Period” shall mean, for any Person, for any determination under this
Agreement, the four consecutive fiscal quarters of such Person then last ended.
     “Total Capitalization” shall mean, as of any date of determination, with
respect to any Person, the sum, without duplication, of (a) Total Debt of such
Person and (b) the total stockholder’s equity of such Person as determined in
accordance with GAAP; provided that the term “Total Capitalization” shall
exclude the non-cash effects of the March 31, 2006 FAS Statement titled
“Employers’ Accounting for Defined Pension and Postretirement Plans”.
     “Total Debt” shall mean, as of any date of determination, with respect to
any Person (a) the sum, without duplication, of (i) all Indebtedness of such
Person and its Subsidiaries for borrowed money outstanding on such date,
(ii) all Capitalized Lease Obligations of such Person and its Subsidiaries
outstanding on such date and (iii) all Indebtedness of such Person and its
Subsidiaries of the types described in clauses (b) and (d) of the definition of
Indebtedness (but in the case of clause (d), only to the extent such
Indebtedness is assumed by such Person or any of its Subsidiaries), all
calculated on a consolidated basis in accordance with GAAP and to the extent
reflected as Indebtedness on the consolidated balance sheet of such Person in
accordance with GAAP minus (b) the aggregate amount of cash held by such Person
and its Subsidiaries as at such date and included in the cash accounts listed on
the consolidated balance sheet of such Person and its Subsidiaries and deposited
with the Administrative Agent to the extent the use thereof for application to
payment of Indebtedness of such Person and its Subsidiaries is not prohibited by
law or any contract to which such Person or any of its Subsidiaries is a party
(but in each case excluding equity securities that are mandatorily redeemable 91
or more days after the Revolving Credit Maturity Date and that are classified as
hybrid securities by Moody’s and/or S&P).
     “Total Revolving Credit Commitment” shall mean the sum of the Revolving
Credit Commitments of all the Lenders, which as of the Closing Date was
$50,000,000.
     “Transactions” shall mean the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of the Loans and the use of the
proceeds thereof and requesting the issuance of Letters of Credit hereunder.

13



--------------------------------------------------------------------------------



 



     “Type” shall mean as to any Revolving Credit Loan, its nature as an ABR
Loan or a LIBOR Loan.
     “United States” and “US” shall mean the United States of America.
     “Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
     “Voting Stock” shall mean Capital Stock of a Person which carries voting
rights or the right to Control such Person under any circumstances; provided
that Capital Stock which carries the right to vote or Control conditionally upon
the happening of an event shall not be considered Voting Stock until the
occurrence of such event and then only during the continuance of such event.
     “Welfare Plan” shall mean a “welfare plan”, as such term is defined in
Section 3(1) of ERISA.
     1.2 Accounting Terms; GAAP.
     Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
     1.3 Interpretation.
     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Unless the context requires otherwise all
references herein to Sections and Schedules shall be construed to refer to
Sections of, and Schedules to, this Agreement.
ARTICLE 2
AMOUNT AND TERMS OF CREDIT
     2.1 Commitments.
     (a) Subject to and upon the terms and conditions herein set forth, each
Lender severally agrees to make a loan or loans (each a “Revolving Credit Loan”
and, collectively, the “Revolving Credit Loans”) to the Borrower, which
Revolving Credit Loans (i) shall be made at any time and from time to time on
and after the Closing Date and prior to the Revolving Credit Maturity Date,
(ii) may, at the option of the Borrower, be incurred and maintained as, and/or
converted into, ABR Loans or LIBOR Loans (provided that all Revolving Credit
Loans made by

14



--------------------------------------------------------------------------------



 



each of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Revolving Credit Loans of the
same Type), (iii) may be repaid and reborrowed in accordance with the provisions
hereof and shall be repaid in full on the Revolving Credit Maturity Date,
(iv) for any such Lender at any time, shall not result in such Lender’s
Revolving Credit Exposure at such time exceeding such Lender’s Revolving Credit
Commitment at such time, (v) after giving effect thereto and to the application
of the proceeds thereof, shall not result at any time in the aggregate amount of
the Lenders’ Revolving Credit Exposures together with the Swingline Exposure at
such time exceeding the Total Revolving Credit Commitment then in effect. As of
the Closing Date, the Total Revolving Credit Commitment will be $50,000,000.
     (b) The Borrower shall use the proceeds from the Loans for general
corporate purposes (including to finance acquisitions); provided that,
notwithstanding any of the foregoing, none of the proceeds from Loans may be
used to finance any Hostile Take-Over Bid.
     2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings.
     The aggregate principal amount of each Borrowing of Revolving Credit Loans
shall be in a multiple of $100,000 and shall not be less than the Minimum
Borrowing Amount. More than one Borrowing may be incurred on any date; provided
that at no time shall there be outstanding more than 15 Borrowings of LIBOR
Loans under this Agreement.
     2.3 Notice of Borrowing.
     (a) Whenever the Borrower desires to incur Revolving Credit Loans hereunder
(other than Borrowings to repay Unpaid Drawings), it shall give the
Administrative Agent at an office of the Administrative Agent from time to time
notified by the Administrative Agent to the Borrower (but initially the office
set forth for the Administrative Agent in Section 12.2(a)(ii)), (i) a written
Notice of Borrowing (or telephonic notice promptly confirmed in writing) prior
to 12:00 noon (New York time) at least three Business Days prior to the proposed
day of each Borrowing of LIBOR Loans and (ii) a written Notice of Borrowing (or
telephonic notice promptly confirmed in writing) prior to 10:00 a.m. (New York
time) on the proposed day of each Borrowing of ABR Loans. Each such Notice of
Borrowing, except as otherwise expressly provided in Section 2.10, shall be
irrevocable and shall specify (i) the aggregate principal amount of the
Revolving Credit Loans to be made pursuant to such Borrowing, (ii) the date of
Borrowing (which shall be a Business Day), (iii) whether the Borrowing shall
consist of ABR Loans or LIBOR Loans, (iv) if such Borrowing shall consist of
LIBOR Loans, the LIBOR Period to be initially applicable thereto and (v) the
number and location of the account to which funds are to be disbursed. The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Revolving Credit Loans, of such Lender’s proportionate share thereof and of the
other matters covered by the related Notice of Borrowing.
     (b) Without in any way limiting the obligation of the Borrower to confirm
in writing any notice it may give hereunder by telephone, the Administrative
Agent may act prior to receipt of written confirmation without liability upon
the basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower. In each

15



--------------------------------------------------------------------------------



 



such case the applicable Borrower hereby waives the right to dispute the
Administrative Agent’s record of the terms of any such telephonic notice.
     (c) Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(c).
     2.4 Disbursement of Funds.
     (a) No later than 12:00 Noon (New York time) on the date specified in each
Notice of Borrowing, each Lender will make available its pro rata portion, if
any, of each Borrowing requested to be made on such date in the manner provided
below.
     (b) Each Lender shall make available all amounts it is to fund under any
Borrowing in immediately available funds to the Administrative Agent at an
office of the Administrative Agent from time to time notified by the
Administrative Agent to the Lenders (but initially the office set forth for the
Administrative Agent in Section 12.2(a)(ii)), and the Administrative Agent will
(except in the case of Borrowings to repay Unpaid Drawings) make available to
the Borrower by depositing such funds as specified in the applicable Notice of
Borrowing, the aggregate of the amounts so made available. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender and the Administrative Agent has made
available same to the Borrower, the Administrative Agent shall be entitled to
recover such corresponding amount from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent shall also be entitled to recover from such
Lender or Borrower, as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent to the Borrower to the date such corresponding
amount is recovered by the Administrative Agent, at a rate per annum equal to
(i) if paid by such Lender, at the Federal Funds Effective Rate or (ii) if paid
by the Borrower, the then-applicable rate of interest, calculated in accordance
with Section 2.8, for the respective Revolving Credit Loans.
     (c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

16



--------------------------------------------------------------------------------



 



     2.5 Repayment of Loans; Evidence of Debt.
     (a) The Borrower shall, for the benefit of the Lenders, on the Revolving
Credit Maturity Date, (i) repay to the Administrative Agent the then-unpaid
Revolving Credit Loans, and (ii) retire all other then-outstanding Revolving
Credit Exposure, other than Letters of Credit that expire following the
Revolving Credit Maturity Date for which the Borrower provides or has provided
cash collateral in an amount equal to the Stated Amount of such Letter of
Credit. The Borrower hereby promises to pay to the Swingline Lender or, the to
the extent required by Section 2.15(c), to the Administrative Agent for the
account of the Lenders, the then unpaid principal amount of each Swingline Loan
on the earlier of the Revolving Credit Maturity Date and the date that is 10
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Credit Loan is made, the Borrower shall repay all Swingline Loans
then outstanding.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts and
currency of principal and interest payable and paid to such lending office of
such Lender from time to time under this Agreement.
     (c) The Administrative Agent shall maintain the Register pursuant to
Section 12.6, and a sub-account for each Lender, in which Register and
sub-accounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, the Type of each Loan made and the LIBOR Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.
     (d) The entries made in the Register and accounts and subaccounts
maintained pursuant to paragraphs (c) and (d) of this Section shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Revolving Credit Loans made to it by such Lender in accordance
with the terms of this Agreement. In the event that there is an inconsistency
between the accounts maintained by a Lender pursuant to Section 2.5(b) and the
Register maintained by the Administrative Agent pursuant to Section 12.6, the
said Register shall prevail.
     (e) All payments to be made by the Administrative Agent to any Lender
hereunder shall be made in accordance with the payment instructions of such
Lender set forth on the signature page of such Lender hereunder or, if such
Lender is an Assignee, set forth in the Assignment and Acceptance of such
Lender.

17



--------------------------------------------------------------------------------



 



     2.6 Changes in Type of Revolving Credit Loan.
     (a) The Borrower shall have the option on any Business Day to convert all
or a portion equal to at least the Minimum Borrowing Amount of the outstanding
principal amount of Revolving Credit Loans made to it of one Type into a
Borrowing or Borrowings of another permitted Type or to continue the outstanding
principal amount of any LIBOR Loans as LIBOR Loans for an additional LIBOR
Period; provided that (i) no partial continuation of LIBOR Loans shall reduce
the outstanding principal amount of LIBOR Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be
converted into LIBOR Loans, if a Default or Event of Default is in existence on
the date of the proposed conversion and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such conversion, (iii) LIBOR Loans may not be continued as LIBOR Loans for an
additional LIBOR Period if a Default or Event of Default is in existence on the
date of the proposed continuation and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, (iv) no LIBOR Period in excess of one month may be selected
for any LIBOR Loan if a Default or Event of Default is in existence on the date
of the proposed continuation and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
longer LIBOR Period, (v) Borrowings resulting from continuations or conversions
pursuant to this Section 2.6 shall be limited in number as provided in
Section 2.2 and (vi) the outstanding principal amount of a Revolving Credit Loan
of one Type may not be converted into a Borrowing of another permitted Type
until the end of the current LIBOR Period for such Revolving Credit Loan. Each
such continuation or conversion shall be effected by the Borrower by giving the
Administrative Agent at the location set forth in Section 12.2 prior to 12:00
Noon (New York time) at least three Business Days’ prior written notice
substantially in the form of Exhibit B (or telephonic notice promptly confirmed
in writing) (each a “Notice of Continuation”) specifying the Revolving Credit
Loans to be so continued or converted, the Type of Revolving Credit Loans to be
continued or converted into and, if such Revolving Credit Loans are to be
converted or continued as LIBOR Loans, the LIBOR Period to be initially
applicable thereto. The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed continuation or conversion
affecting any of its Revolving Credit Loans. This Section shall not be construed
to permit the Borrower to change the currency of any Borrowing.
     (b) If any Default or Event of Default is in existence at the time of any
proposed continuation of any LIBOR Loans and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, such LIBOR Loans shall be automatically converted on the last
day of the current LIBOR Period into ABR Loans.
     (c) If upon the expiration of any LIBOR Period, the Borrower has failed to
elect a new LIBOR Period to be applicable thereto as provided in paragraph
(a) above, the Borrower shall be deemed to have elected to convert such
Borrowing of LIBOR Loans, as the case may be, into a Borrowing of ABR Loans, as
the case may be, effective as of the expiration date of such current LIBOR
Period.

18



--------------------------------------------------------------------------------



 



     2.7 Pro Rata Borrowings.
     Each Borrowing of Revolving Credit Loans under this Agreement shall be made
by the Lenders pro rata on the basis of their then-applicable Revolving Credit
Commitment Percentage; provided that the Administrative Agent may adjust the
proportions of the Lenders with respect to any Borrowing to be made by such
Lenders to ensure that no Lender’s Revolving Credit Exposure (after granting its
portion of such Borrowing) exceeds its Revolving Credit Commitment. It is
understood that no Lender shall be responsible for any default by any other
Lender in its obligation to make Revolving Credit Loans hereunder and that each
Lender shall be obligated to make the Revolving Credit Loans provided to be made
by it hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder.
     2.8 Interest and Fees.
     (a) The unpaid principal amount of each ABR Loan (excluding any Swingline
Loan) shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise and both before and after default and
judgment) at a rate per annum that shall at all times be equal to the Applicable
Margin for ABR Loans plus the ABR in effect from time to time.
     (b) The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof until maturity (whether by acceleration or
otherwise and both before and after default and judgment) at a rate per annum
that shall at all times be equal to the Applicable Margin for LIBOR Loans plus
the relevant LIBOR.
     (c) The unpaid principal amount of each Swingline Loan shall bear interest
as provided for in Section 2.15(d).
     (d) For each day (a) on or prior to the Revolving Credit Maturity Date on
which the Revolving Credit Exposure and the Swingline Exposure exceeds 50% of
the Revolving Credit Commitments or (b) after the Revolving Credit Maturity Date
on which the Revolving Credit Exposure and the Swingline Exposure exceeds 50% of
the Revolving Credit Commitments as in effect immediately prior to the
termination or reduction to zero of the Revolving Credit Commitments, the
Borrower shall pay to the Administrative Agent for the account of each Lender
additional interest on the Loans (including the Swingline Loans) made by such
Lender that are outstanding on such day at a rate per annum equal to the
Applicable Additional Interest Rate. Accrued additional interest will be payable
in respect of each outstanding Loan on each date on which interest is payable on
such outstanding Loan, at the times specified in Section 2.8(f) hereof.
     (e) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest thereon or fees payable hereunder shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum that is (x) in the case of overdue principal,
equal to the rate that would otherwise be applicable thereto plus, to the extent
permitted by applicable law, 2.00% (after as well as before maturity and
judgment), (y) in the case of any overdue interest with respect to any Loan,
equal to the rate of interest applicable to such Loan plus, to the extent
permitted by applicable law, 2.00%, or (z) in the case

19



--------------------------------------------------------------------------------



 



of any overdue fees or other amounts owing hereunder, equal to the rate of
interest then applicable to Loans maintained as ABR Loans plus 2.00%, in each
case from and including the date of such non-payment to but excluding the date
on which such amount is paid in full (after as well as before maturity and
judgment). All interest payable pursuant to this Section 2.8(e) shall be payable
upon demand.
     (f) Interest on each Loan shall accrue from and including the date such
Loan is made to but excluding the date of any repayment thereof and shall,
except as otherwise provided pursuant to Section 2.8(e), be payable (i) in
respect of each ABR Loan and Cost of Funds Rate Loan, quarterly in arrears on
the last Business Day of each of March, June, September and December, (ii) in
respect of each LIBOR Loan, on the last day of each LIBOR Period applicable
thereto and, in the case of a LIBOR Period in excess of three months, on each
date occurring at three-month intervals after the first day of such LIBOR
Period, (iii) in respect of each Loan on any payment or prepayment (on the
amount paid or prepaid), at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand.
     (g) All computations of interest hereunder shall be made in accordance with
Section 4.4.
     (h) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the Lenders
thereof. Each such determination shall, absent clearly demonstrable error, be
final and conclusive and binding on all parties hereto.
     2.9 Interest Periods.
     At the time the Borrower gives a Notice of Borrowing or Notice of
Continuation in respect of the making of, or conversion into or continuation as,
a Borrowing of LIBOR Loans prior to 10:00 a.m. (New York time) on the third
Business Day prior to the applicable date of making or conversion or
continuation of such LIBOR Loans, the Borrower shall have the right to elect by
giving the Administrative Agent written notice of (or telephonic notice promptly
confirmed in writing) the LIBOR Period applicable to such Borrowing, which LIBOR
Period shall, at the option of the Borrower, be one, two, three or six months.
Notwithstanding anything to the contrary contained above:
     (a) the initial LIBOR Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each LIBOR Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
LIBOR Period expires;
     (b) if any LIBOR Period relating to a Borrowing of LIBOR Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such LIBOR
Period, such LIBOR Period shall end on the last Business Day of the calendar
month at the end of such LIBOR Period;

20



--------------------------------------------------------------------------------



 



     (c) if any LIBOR Period would otherwise expire on a day that is not a
Business Day, such LIBOR Period shall expire on the next succeeding Business
Day; provided that if any LIBOR Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such LIBOR Period
shall expire on the next preceding Business Day; and
     (d) the Borrower shall not be entitled to elect any LIBOR Period in respect
of any LIBOR Loan if such LIBOR Period would extend beyond the Revolving Credit
Maturity Date.
     2.10 Increased Costs, Illegality, etc.
     (a) In the event that any Lender shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):
     (i) on any date for determining LIBOR for a Borrowing of LIBOR Loans for
any LIBOR Period that by reason of any changes arising on or after the date
hereof affecting the London interbank market (x) deposits in Dollars in the
principal amounts of the Revolving Credit Loans comprising such Borrowing are
not readily available to such Lender in the London interbank market or
(y) adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of LIBOR; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
LIBOR Loans (other than any such increase or reduction attributable to taxes)
because of (x) any change since the date hereof in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order), such as, for example, but
not limited to, a change in official reserve requirements (including any reserve
requirements specified under regulations issued from time to time by the F.R.S.
Board and then applicable to assets or liabilities consisting of and including
“Eurocurrency Liabilities” as therein defined), and/or (y) other circumstances
affecting the London interbank market; or
     (iii) at any time, that the making or continuance of any LIBOR Loan has
become unlawful by compliance by such Lender in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the date
hereof that materially and adversely affects the London interbank market;
then, and in any such event, such Lender shall within a reasonable time
thereafter give notice (if by telephone confirmed in writing) to the Borrower
and to the Administrative Agent of such

21



--------------------------------------------------------------------------------



 



determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (x) in the case of clause (i) above,
LIBOR Loans shall no longer be available from such Lender (and such Lender’s
obligation to make such Revolving Credit Loans shall be suspended) until such
time as such Lender notifies the Administrative Agent, the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist (which notice such Lender agrees to give at such time when
such circumstances no longer exist), and any Notice of Borrowing or Notice of
Continuation given by the Borrower with respect to LIBOR Loans that have not yet
been incurred shall be deemed, with respect to such Lender only, to be a Notice
of Borrowing or Notice of Continuation for ABR Loans, (y) in the case of clause
(ii) above, the Borrower shall pay to such Lender, promptly after receipt of
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its reasonable discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
receivable hereunder (it being agreed that a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, submitted to the Borrower by such Lender shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto) other than any such increase or reduction attributable to taxes and
(z) in the case of clause (iii) above, the Borrower shall take one of the
actions specified in Section 2.10(b) as promptly as possible and, in any event,
within the time period required by law.
     (b) At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or 2.10(a)(iii), the Borrower may (and in the
case of a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either
(i) if the affected LIBOR Loan is then being made pursuant to a Credit Event or
Borrowing by way of conversion into a LIBOR Loan, cancel said Credit Event or
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(ii) or 2.10(a)(iii), or (ii) if the
affected LIBOR Loan is then outstanding, upon at least three Business Days
notice to the Administrative Agent, require the affected Lender to convert each
such LIBOR Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).
     (c) If, after the date hereof, the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority, or
compliance by a Lender or its parent with any request or directive made or
adopted after the date hereof regarding capital adequacy (whether or not having
the force of law) of any such Governmental Authority, has or would have the
effect of reducing the rate of return on such Lender’s or its parent’s capital
or assets as a consequence of such Lender’s commitments or obligations hereunder
to a level below that which such Lender or its parent could have achieved but
for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy), then from time to time, promptly after demand by such Lender (with a
copy to the Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or its parent for
such reduction, it being understood and agreed, however, that a Lender shall not
be entitled to such compensation as a result of such Lender’s compliance with,
or pursuant to any request or directive to comply with, any such law,

22



--------------------------------------------------------------------------------



 



rule or regulation as in effect on the date hereof. Each Lender, upon
determining in good faith that any additional amounts will be payable pursuant
to this Section 2.10(c), will give prompt written notice thereof to the
Borrower, which notice shall set forth in reasonable detail the basis of the
calculation of such additional amounts, although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish the Borrower’s
obligations to pay additional amounts pursuant to this Section 2.10(c) upon
receipt of such notice.
     2.11 Compensation.
     If (a) any payment of principal of any LIBOR Loan, or any continuation of
any LIBOR Loan, is made by the Borrower (or a replacement Lender in the case of
Section 12.7) to or for the account of a Lender other than on the last day of
the LIBOR Period pursuant to Section 2.5, 2.6, 2.10, 5.1 or 12.7, as a result of
acceleration of the maturity of the Revolving Credit Loans pursuant to
Article 10 or for any other reason, (b) any Borrowing of LIBOR Loans is not made
as a result of a withdrawn Notice of Borrowing, (c) any ABR Loan is not
converted into a LIBOR Loan as a result of a withdrawn Notice of Continuation,
(d) any LIBOR Loan is not continued as a LIBOR Loan as a result of a withdrawn
Notice of Continuation or (e) any prepayment of principal of any LIBOR Loan is
not made as a result of a withdrawn notice of prepayment pursuant to
Section 5.1, the Borrower shall, after receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such LIBOR Loan.
     2.12 Change of Lending Office.
     Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 2.10(a)(ii), 2.10(a)(iii), 2.10(b) or 5.3 with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Revolving Credit Loans affected by such event; provided
that such designation is made on such terms that such Lender and its lending
office suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of any such
Section. Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Section 2.10
or 5.3.
     2.13 Notice of Certain Costs.
     Notwithstanding anything in this Agreement to the contrary, to the extent
any notice required by Section 2.10, 2.11, 3.5 or 5.3 is given by any Lender
more than 180 days after such Lender has knowledge (or should have had
knowledge) of the occurrence of the event giving rise to the additional cost,
reduction in amounts, loss, tax or other additional amounts described in such
Sections, such Lender shall not be entitled to compensation under Section 2.10,
2.11, 3.5 or

23



--------------------------------------------------------------------------------



 



5.3, as the case may be, for any such amounts incurred or accruing prior to the
giving of such notice.
     2.14 Extension of Commitment Termination Date.
     (a) Requests for Extension. The Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than
60 days and not later than 35 days prior to any anniversary of the Closing Date,
commencing with the first anniversary thereof (any such anniversary date, as
applicable, the “Extension Date”), request that each Lender extend the Revolving
Credit Maturity Date then in effect hereunder (the “Existing Revolving Credit
Maturity Date”) for an additional year from the Existing Revolving Credit
Maturity Date; provided that the Borrower shall not make more than two such
requests hereunder.
     (b) Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
earlier than 30 days prior to the Extension Date and not later than the date
(the “Notice Date”) that is 20 days prior to the Extension Date, advise the
Administrative Agent whether or not such Lender agrees to such extension (and
each Lender that determines not to so extend its Revolving Credit Maturity Date
(a “Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date)) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree. The Revolving Credit Commitments of a Non-Extending Lender
shall terminate on the Existing Revolving Credit Maturity Date, and on such date
(i) the loans made by such Non-Extending Lender shall mature and be due and
payable by the Borrower, and (ii) all other amounts owing to such Non-Extending
Lender hereunder (including, without limitation, such Non-Extending Lender’s
participations in Swingline Loans pursuant to Section 2.15(c)) shall be due and
payable.
     (c) Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Lender’s determination under this Section no later
than the date 15 days prior to the Extension Date (or, if such date is not a
Business Day, on the next preceding Business Day).
     (d) Additional Commitment Lenders. The Borrower shall have the right on or
before the Existing Revolving Credit Maturity Date to replace each Non-Extending
Lender with, and add as “Lenders” under this Agreement in place thereof, one or
more Persons (each, an “Additional Commitment Lender”; each Additional
Commitment Lender, together with any Lender that extends its Commitment, being
collectively called the “Continuing Lenders”) with the approval of the
Administrative Agent, the Swingline Lender and the Letter of Credit Issuer
(which approvals shall not be unreasonably withheld), each of which Additional
Commitment Lenders shall have entered into an agreement in form and substance
satisfactory to the Borrower and the Administrative Agent pursuant to which such
Additional Commitment Lender shall undertake a Revolving Credit Commitment (and,
if any such Additional Commitment Lender is already a Lender, its Revolving
Credit Commitment shall be in addition to such Lender’s Revolving Credit
Commitment hereunder on such date).

24



--------------------------------------------------------------------------------



 



     (e) Minimum Extension Requirement. If (and only if) the total of the
Revolving Credit Commitments of the Lenders (including any Additional Commitment
Lenders) that have agreed so to extend the Revolving Credit Maturity Date shall
be more than 50% of the aggregate amount of the Revolving Credit Commitments in
effect on the Notice Date, then, effective as of the Extension Date, the
Revolving Credit Maturity Date of each Continuing Lender shall be extended to
the date falling one year after the Existing Revolving Credit Maturity Date
(except that, if such date is not a Business Day, such Revolving Credit Maturity
Date as so extended shall be the next preceding Business Day) and each
Additional Commitment Lender shall thereupon become (and each Non-Extending
Lender that has been replaced as provided above shall cease to be) a “Lender”
for all purposes of this Agreement.
     (f) Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, the extension of the Revolving Credit Maturity Date pursuant to this
Section shall not be effective with respect to any Lender unless the
Administrative Agent shall have received a certificate of an Authorized Officer
of the Borrower certifying that:
     (i) no Default or Event of Default shall have occurred and be continuing on
the date of such extension and after giving effect thereto; and
     (ii) the representations and warranties contained in this Agreement are
true and correct on and as of the date of such extension and after giving effect
thereto, as though made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date).
     2.15 Swingline Loans.
     (a) Agreement to Make Swingline Loans. Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the period from and including the Closing Date
to but not including the Revolving Credit Maturity Date in an aggregate
principal amount at any one time outstanding not to exceed $10,000,000; provided
that (i) the aggregate principal amount of all Swingline Loans together with the
aggregate principal amount of all Revolving Credit Loans and the aggregate
amount of Letter of Credit Exposures, at any one time outstanding shall not
exceed the aggregate amount of the Revolving Credit Commitments at such time and
(ii) the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. The aggregate principal amount of each
Swingline Loan shall be in a multiple of $100,000 and shall not be less than the
Minimum Borrowing Amount. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
     (b) Notice of Swingline Loans by the Borrower. To request a Swingline Loan,
the Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy), not later than 12:00 noon New York time on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of the Borrower with the Swingline Lender by 3:00 p.m.

25



--------------------------------------------------------------------------------



 



New York time on the requested date of such Swingline Loan. To prepay a
Swingline Loan, the Borrower shall notify the Swingline Lender of such
prepayment not later than 12:00 noon New York time on the date of such
prepayment.
     (c) Participations by Lenders in Swingline Loans. The Swingline Lender may
by written notice given to the Administrative Agent not later than 10:00 a.m.
New York time on any Business Day require the Lenders to acquire participations
on such Business Day in all or a portion of the Swingline Loans outstanding.
Such notice shall specify the aggregate amount of Swingline Loans in which
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Revolving Credit Commitment Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above in this paragraph, to pay to the
Administrative Agent, for account of the Swingline Lender, such Lender’s
Revolving Credit Commitment Percentage of such Swingline Loan or Loans. Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.4 with respect to Revolving
Credit Loans made by such Lender (and Section 2.4 shall apply, mutatis mutandis,
to the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders.
     The Administrative Agent shall notify the Borrower of any participations in
any Swingline Loan acquired pursuant to the preceding paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to the Swingline Lender. Any amounts received by the Swingline
Lender from the Borrower (or other party on behalf of the Borrower) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; and any such amounts received by the Administrative Agent shall be
promptly remitted by the Administrative Agent to the Lenders that shall have
made their payments pursuant to the preceding paragraph and to the Swingline
Lender, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof. No modification, supplement or waiver to this
Agreement that shall modify or otherwise affect the rights or duties of the
Swingline Lender shall be permitted without the prior written consent of the
Swingline Lender.
     (d) Interest Rate for Swingline Loans. A Swingline Loan shall be an ABR
Loan or a Cost of Funds Rate Loan if the Borrower and the Swingline Lender have
expressly agreed to such Cost of Funds Rate Loan (such agreement to be obtained
by telephone, confirmed promptly to the Administrative Agent in writing)
pursuant to the following procedures. If the Borrower desires a Cost of Funds
Rate Loan, (i) the Borrower shall request a quote for a Cost of Funds Rate Loan,
and the Swingline Lender shall within a reasonable time after receipt of the
request directly contact the Borrower (which may be done by telephone) with its
Cost of Funds Rate (confirmed by telecopy), (ii) the Borrower shall immediately
inform the Swingline Lender of its

26



--------------------------------------------------------------------------------



 



decision as to whether to request a Cost of Funds Rate Loan at the Cost of Funds
Rate (which may be done by telephone and promptly confirmed in writing and which
decision shall be irrevocable), and (iii) if the Borrower has so informed the
Swingline Lender that it does desire a Cost of Funds Rate Loan at the Cost of
Funds Rate, the Swingline Lender shall promptly make such Cost of Funds Rate
Loan available to the Borrower. At all times such Loan is a Cost of Funds Rate
Loan, the Borrower shall pay interest on the unpaid principal amount of such
Cost of Funds Rate Loan from the date of such Cost of Funds Rate Loan until such
principal amount shall be paid in full at a rate per annum equal to the Cost of
Funds Rate in effect from time to time plus the Applicable Margin for LIBOR
Loans in effect from time to time.
ARTICLE 3
LETTERS OF CREDIT.
     3.1 Generally.
     (a) Subject to and upon the terms and conditions herein set forth, the
Borrower, at any time and from time to time on or after the Closing Date and
prior to the L/C Maturity Date, may request that the Letter of Credit Issuer
issue, for the account of the Borrower, a standby letter of credit or letters of
credit (in such form as may be approved by the Letter of Credit Issuer in its
reasonable discretion) which is participated by the Letter of Credit Issuer
pursuant to Section 3.3 (each such letter of credit, a “Letter of Credit”).
     (b) Notwithstanding the foregoing, (w)  no Letter of Credit shall be issued
the Stated Amount of which, when added to the sum of (A) the Letter of Credit
Exposure of all of the Lenders at such time and (B) the aggregate principal of
all Revolving Credit Loans and Swingline Loans then outstanding would exceed the
Total Revolving Credit Commitment then in effect; (x) each Letter of Credit
shall have an expiry date occurring no later than one year after the date of
issuance thereof; provided that in no event shall such expiry date occur later
than the L/C Maturity Date; (y) each Letter of Credit shall be denominated in
Dollars and shall provide for drawings thereunder to be made in Dollars; and
(z) no Letter of Credit shall be issued by the Letter of Credit Issuer after it
has received a written notice from the Borrower or any Lender stating that a
Default or Event of Default has occurred and is continuing until such time as
the Letter of Credit Issuer shall have received a written notice of
(A) rescission of such notice from the party or parties originally delivering
such notice (provided that in the case of any such notice delivered by the
Borrower, the Administrative Agent has not objected to or contested such
rescission) or (B) the waiver of such Default or Event of Default in accordance
with the provisions of Section 12.1.
     3.2 Letter of Credit Requests and Information to Administrative Agent.
     (a) Whenever the Borrower desires that a Letter of Credit be issued for its
account, it shall give the Administrative Agent and the Letter of Credit Issuer
at least three (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days’ written
notice thereof. Each notice shall be executed by the Borrower and shall be in
the form of Exhibit G (each a “Letter of Credit Request”). The Administrative
Agent shall promptly transmit copies of each Letter of Credit Request to each
Lender.

27



--------------------------------------------------------------------------------



 



     (b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).
     (c) The Letter of Credit Issuer shall, as soon as practicable following the
issuance, cancellation or termination of any Letter of Credit, provide a copy of
such Letter of Credit, cancellation or termination to the Administrative Agent.
     3.3 Letter of Credit Participations.
     (a) Immediately upon the issuance by the Letter of Credit Issuer of any
Letter of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each other Lender that has a Revolving Credit Commitment (each
such other Lender, in its capacity under this Section 3.3, an “L/C
Participant”), and each such L/C Participant shall be deemed irrevocably and
unconditionally to have purchased and received from the Letter of Credit Issuer,
without recourse or warranty, an undivided interest and participation (each an
“L/C Participation”), to the extent of such L/C Participant’s Revolving Credit
Commitment Percentage from time to time, in such Letter of Credit, each
substitute letter of credit, each drawing made thereunder and the obligations of
the Borrower under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto (although the Letter of Credit Fee will
be paid directly to the Administrative Agent for the ratable account of the L/C
Participants as provided in Section 4.1(b) and the L/C Participants shall have
no right to receive any portion of any Fronting Fees).
     (b) In determining whether to pay under any Letter of Credit, the Letter of
Credit Issuer shall have no obligation relative to the L/C Participants other
than to confirm that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by the Letter of Credit Issuer under or in connection with any Letter of Credit
issued by it, unless taken or omitted through its gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction, shall not create for the Letter of Credit Issuer any resulting
liability.
     (c) In the event that the Letter of Credit Issuer makes any payment under
any Letter of Credit issued by it and the Borrower shall not have repaid the
amount in full to the Letter of Credit Issuer pursuant to Section 3.4(a), the
Letter of Credit Issuer shall promptly notify the Administrative Agent (who
shall in turn promptly notify each L/C Participant) of the failure, and each L/C
Participant shall promptly and unconditionally pay to the Administrative Agent,
for the account of the Letter of Credit Issuer, the amount of the L/C
Participant’s Revolving Credit Commitment Percentage (determined as of the date
of the notice referred to above) of the unreimbursed payment in Dollars and in
same day funds. If the Letter of Credit Issuer so notifies, prior to 11:00 a.m.
(New York time) on any Business Day, any L/C Participant required to fund a
payment under a Letter of Credit, the L/C Participant shall make available to
the Administrative

28



--------------------------------------------------------------------------------



 



Agent for the account of the Letter of Credit Issuer the L/C Participant’s
Revolving Credit Commitment Percentage of the amount of the payment on the
Business Day in same day funds. If and to the extent the L/C Participant shall
not have so made its Revolving Credit Commitment Percentage of the amount of the
payment available to the Administrative Agent for the account of the Letter of
Credit Issuer, the L/C Participant agrees to pay to the Administrative Agent for
the account of the Letter of Credit Issuer, forthwith on demand, the amount,
together with interest thereon for each day from the date until the date the
amount is paid to the Administrative Agent for the account of the Letter of
Credit Issuer at the Federal Funds Effective Rate. The failure of any L/C
Participant to make available to the Administrative Agent for the account of a
Letter of Credit Issuer the L/C Participant’s Revolving Credit Commitment
Percentage of any payment under any Letter of Credit shall not relieve any other
L/C Participant of its obligation hereunder to make available to the
Administrative Agent for the account of the Letter of Credit Issuer the other
L/C Participant’s Revolving Credit Commitment Percentage of any payment under
the Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent the other L/C Participant’s Revolving
Credit Commitment Percentage of the payment. Notwithstanding the foregoing, the
Administrative Agent shall be entitled to adjust the proportions of any of the
foregoing amounts required to be paid by the L/C Participants to ensure that no
L/C Participant’s Revolving Credit Exposure exceeds its Revolving Credit
Commitment.
     (d) Whenever the Letter of Credit Issuer receives a payment in respect of
an unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to paragraph (c) above, the Letter of Credit Issuer
shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each L/C Participant that has paid its applicable portion of
such reimbursement obligation, in Dollars and in same day funds, an amount equal
to such L/C Participant’s share (based upon the proportionate aggregate amount
originally funded by such L/C Participant to the aggregate amount funded by all
L/C Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective L/C
Participations.
     (e) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit issued by it shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including any of the following circumstances:
     (i) any lack of validity or enforceability of this Agreement;
     (ii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

29



--------------------------------------------------------------------------------



 



     (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of this Agreement; or
     (v) the occurrence of any Default or Event of Default;
     provided that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer such L/C
Participant’s Revolving Credit Commitment Percentage of any unreimbursed amount
arising from any wrongful payment made by the Letter of Credit Issuer under a
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Letter of Credit Issuer as
determined by a final judgment of a court of competent jurisdiction.
     3.4 Agreement to Repay Letter of Credit Drawings.
     (a) The Borrower hereby agrees to reimburse the Letter of Credit Issuer, by
making payment to the Administrative Agent in Dollars in immediately available
funds at the office of the Administrative Agent from time to time notified by
the Administrative Agent to the Borrower (but initially the office set forth for
the Administrative Agent in Section 12.2(a)(ii)), for any payment or
disbursement made by the Letter of Credit Issuer under such Letter of Credit
(each such amount so paid until reimbursed, an “Unpaid Drawing”) immediately
after, and in any event on the date of, such payment, with interest on the
amount so paid or disbursed by the Letter of Credit Issuer, to the extent not
reimbursed prior to 5:00 p.m. (New York time) on the date of such payment or
disbursement, from and including the date paid or disbursed to but excluding the
date the Letter of Credit Issuer is reimbursed therefor, at a rate per annum
that shall at all times be 2% above the Applicable Margin for Revolving Credit
Loans plus the ABR as in effect from time to time.
     (b) The Borrower’s obligations under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrower or any other Person may have or have had against the Letter of
Credit Issuer, the Administrative Agent or any Lender (including in its capacity
as an L/C Participant), including any defense based upon the failure of any
drawing under a Letter of Credit (each a “Drawing”) to conform to the terms of
the Letter of Credit, any nonapplication or misapplication by the beneficiary of
the proceeds of such Drawing or any of the circumstances described in
Sections 3.3(e)(i) to 3.3(e)(v), inclusive; provided that the Borrower shall not
be obligated to reimburse the Letter of Credit Issuer for any wrongful payment
made by the Letter of Credit Issuer under the Letter of Credit issued by it as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of the Letter of Credit Issuer as determined by a final judgment of
a court of competent jurisdiction.
     (c) Each payment by the Letter of Credit Issuer under any Letter of Credit
shall constitute a request by the Borrower for a Revolving Credit Loan, subject
to Section 7.2, in the

30



--------------------------------------------------------------------------------



 



amount of the Unpaid Drawing in respect of such Letter of Credit. The Letter of
Credit Issuer shall notify the Borrower and the Administrative Agent, by
10:00 a.m. (New York time) on any Business Day on which the Letter of Credit
Issuer intends to honor a drawing under a Letter of Credit, of (i) the Letter of
Credit Issuer’s intention to honor such drawing and (ii) the amount of such
drawing. Unless instructed by the Borrower by 10:30 a.m. (New York time) on such
Business Day that it intends to reimburse the Letter of Credit Issuer for the
amount of such drawing with funds other than the proceeds of Loans, the
Administrative Agent shall promptly notify each Lender of such drawing and the
amount of its Revolving Credit Loan to be made in respect thereof, and each
Lender shall be irrevocably obligated to make ABR Loans to the Borrower in the
amount of such Lender’s Revolving Credit Commitment Percentage of the applicable
Unpaid Drawing by 12:00 noon (New York time) on such Business Day by making the
amount of such Revolving Credit Loan available to the Administrative Agent at
the office of the Administrative Agent from time to time notified by the
Administrative Agent to the Borrower (but initially the office set forth for the
Administrative Agent in Section 12.2(a)(ii)). Such Revolving Credit Loans shall
be made without regard to the Minimum Borrowing Amount. The Administrative Agent
shall use the proceeds of such Revolving Credit Loans solely for the purpose of
reimbursing the Letter of Credit Issuer for the related Unpaid Drawing.
     3.5 Increased Costs.
     If after the date hereof, the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or actual
compliance by the Letter of Credit Issuer or any L/C Participant with any
request or directive made or adopted after the date hereof (whether or not
having the force of law), by any such authority, central bank or comparable
agency shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy or similar requirement against letters of credit issued by the
Letter of Credit Issuer, or any L/C Participant’s L/C Participation therein, or
(b) impose on the Letter of Credit Issuer or any L/C Participant any other
conditions affecting its obligations under this Agreement in respect of Letters
of Credit or L/C Participations therein or any Letter of Credit or such L/C
Participant’s L/C Participation therein; and the result of any of the foregoing
is to increase the cost to the Letter of Credit Issuer or such L/C Participant
of issuing, maintaining or participating in such Letter of Credit, or to reduce
the amount of any sum received or receivable by the Letter of Credit Issuer or
such L/C Participant hereunder (other than any such increase or reduction
attributable to taxes) in respect of Letters of Credit or any L/C Participations
therein, then, promptly after receipt of written demand to the Borrower by the
Letter of Credit Issuer or such L/C Participant, as the case may be (a copy of
which notice shall be sent by the Letter of Credit Issuer or such L/C
Participant to the Administrative Agent), the Borrower shall pay to the Letter
of Credit Issuer or such L/C Participant such additional amount or amounts as
will compensate the Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that
neither the Letter of Credit Issuer nor any L/C Participant shall be entitled to
such compensation as a result of such Person’s compliance with, or pursuant to
any request or directive to comply with, any such law, rule or regulation as in
effect on the date hereof. A certificate submitted to the Borrower by the Letter
of Credit Issuer or any L/C Participant, as the case may be (a copy of which
certificate shall be sent by the Letter of Credit Issuer or such L/C Participant
to the Administrative Agent), setting forth in reasonable detail the basis for
the

31



--------------------------------------------------------------------------------



 



determination of such additional amount or amounts necessary to compensate the
Letter of Credit Issuer or such L/C Participant as aforesaid shall be conclusive
and binding on the Borrower absent clearly demonstrable error.
     3.6 Successor Letter of Credit Issuer.
     The Letter of Credit Issuer may resign as the Letter of Credit Issuer upon
60 days’ prior written notice to the Administrative Agent, the Lenders and the
Borrower. If the Letter of Credit Issuer shall resign as the Letter of Credit
Issuer under this Agreement, then the Borrower shall appoint from among the
Lenders with Revolving Credit Commitments a successor issuer of Letters of
Credit, whereupon such successor issuer shall succeed to the rights, powers and
duties of the Letter of Credit Issuer, and the term “Letter of Credit Issuer”
shall mean such successor issuer effective upon such appointment. At the time
such resignation shall become effective, the Borrower shall pay to the resigning
Letter of Credit Issuer all accrued and unpaid fees pursuant to Sections 4.1(c)
and 4.1(d). The acceptance of any appointment as the Letter of Credit Issuer
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent and, from and after the effective date of such agreement, such successor
Lender shall have all the rights and obligations of the previous Letter of
Credit Issuer under this Agreement. After the resignation of the Letter of
Credit Issuer hereunder, the resigning Letter of Credit Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of the
Letter of Credit Issuer under this Agreement with respect to Letters of Credit
issued by it prior to such resignation, but shall not be required to issue
additional Letters of Credit. After any retiring Letter of Credit Issuer’s
resignation as Letter of Credit Issuer, the provisions of this Agreement
relating to the Letter of Credit Issuer shall inure to its benefit as to any
actions taken or omitted to be taken by it (a) while it was the Letter of Credit
Issuer under this Agreement or (b) at any time with respect to Letters of Credit
issued by the Letter of Credit Issuer.
ARTICLE 4
FEES; COMMITMENTS
     4.1 Fees.
     (a) The Borrower agrees to pay to the Administrative Agent, for the account
of each Lender (in each case pro rata according to the respective Available
Revolving Credit Commitments of all such Lenders), a commitment fee for each day
from and including the Closing Date to but excluding the Revolving Credit
Maturity Date on the average daily closing balances of the unused amount of the
Total Revolving Commitments. Such commitment fee shall be payable in arrears
(i) on the last Business Day of each of March, June, September and December (for
the three month period (or portion thereof) ended on such day) and (ii) on the
Revolving Credit Maturity Date (for the period ended on such date for which no
payment has been received pursuant to clause (i) above), and shall be computed
during such period at the Commitment Fee Rate on the average daily closing
balances of the unused amount of the Total Revolving Commitments. For the
purposes of this paragraph (a), Swingline Loans shall not be deemed a
utilization of the Total Revolving Commitments.

32



--------------------------------------------------------------------------------



 



     (b) The Borrower agrees to pay to the Administrative Agent, for the account
of the Lenders pro rata on the basis of their respective Letter of Credit
Exposure, a fee in respect of each Letter of Credit (the “Letter of Credit
Fee”), for the period from and including the date of issuance of such Letter of
Credit to, but not including, the termination date of such Letter of Credit
computed during such period at a per annum rate equal to the Applicable Margin
then in effect for Revolving Credit Loans that are LIBOR Loans on the average
daily Stated Amount of such Letter of Credit. Such Letter of Credit Fees shall
be due and payable quarterly in arrears on the last Business Day of each of
March, June, September and December and on the date upon which the Total
Revolving Credit Commitment terminates and the Letters of Credit Outstanding
shall have been reduced to zero. In addition, for each day (a) on or prior to
the Revolving Credit Maturity Date on which the Revolving Credit Exposure and
the Swingline Exposure exceeds 50% of the Revolving Credit Commitments hereunder
or (b) after the Revolving Credit Maturity Date on which the Revolving Credit
Exposure and the Swingline Exposure exceeds 50% of the Revolving Credit
Commitments as in effect immediately prior to the termination or reduction to
zero of the Revolving Credit Commitments, the Borrower shall pay to the
Administrative Agent for the account of each Lender an additional fee on the
Stated Amount of each Letter of Credit outstanding on such day at a rate per
annum equal to the Applicable Additional Interest Rate. Accrued additional fees
will be payable in respect of the Stated Amount of each Letter of Credit
outstanding on each date on which the Letter of Credit Fee is payable at the
times specified in the preceding sentence of this clause (b).
     (c) The Borrower agrees to pay directly to the Letter of Credit Issuer a
fee in respect of each Letter of Credit issued by it (the “Fronting Fee”) at the
request of the Borrower, for the period from and including the date of issuance
of such Letter of Credit to but not including the termination date of such
Letter of Credit, computed during such period at a per annum rate equal to
0.125% on the average daily Stated Amount of such Letter of Credit. Such
Fronting Fees shall be due and payable quarterly in arrears on the last Business
Day of each of March, June, September and December and on the date upon which
the Total Revolving Credit Commitment terminates and the Letters of Credit
Outstanding shall have been reduced to zero.
     (d) The Borrower agrees to pay directly to the Letter of Credit Issuer upon
each renewal of, drawing under and/or amendment of a Letter of Credit issued by
it, such amount as the Letter of Credit Issuer and the Borrower may agree upon
for issuances or renewal or drawings under or amendments of letters of credit
issued by it.
     (e) The Borrower agrees to pay to the Administrative Agent, for the benefit
of the Administrative Agent, the fees for acting as administrative agent in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent, as amended from time to time by agreement between the
Administrative Agent and the Borrower.
     (f) The Borrower agrees to pay on the Closing Date to the Arranger, for the
benefit of the Lenders, the fees in the amounts previously agreed to in writing
by the Borrower and the Arranger and referred to in the term sheet for the
financing contemplated hereby.

33



--------------------------------------------------------------------------------



 



     4.2 Voluntary Reduction of Revolving Credit Commitments.
     Upon at least two Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, without premium or penalty, on any day, to
permanently terminate or reduce the Revolving Credit Commitments in whole or in
part; provided that (i) any such reduction shall apply proportionately and
permanently to reduce the Revolving Credit Commitments of each of the Lenders,
(ii) any partial reduction pursuant to this Section 4.2 shall be in the amount
of at least $1,000,000, and (iii) after giving effect to any such partial
reduction, the Total Revolving Credit Commitment shall not be an amount less
than the Revolving Credit Exposure plus the Swingline Exposure.
     4.3 Commitment Increases.
     (a) In the event that the Borrower wishes to increase the Total Revolving
Credit Commitment, it shall notify the Administrative Agent in writing of the
amount (the “Offered Increase Amount”) of such proposed increase (such notice, a
“Commitment Increase Notice”).
     (b) The Borrower may, at its election, (i) offer one or more of the Lenders
the opportunity to participate in all or a portion of the Offered Increase
Amount pursuant to paragraph (d) below and/or (ii) with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld), offer
one or more additional banks, financial institutions or other entities the
opportunity to participate in all or a portion of the Offered Increase Amount
pursuant to paragraph (c) below. Each Commitment Increase Notice shall specify
which Lenders and/or banks, financial institutions or other entities the
Borrower desires to participate in such Commitment Increase. The Borrower or, if
requested by the Borrower, the Administrative Agent, will notify such Lenders
and/or banks, financial institutions or other entities of such offer.
     (c) Any additional bank, financial institution or other entity which the
Borrower selects to offer participation in the increased Commitments and which
elects to become a party to the Agreement and provide a Commitment in an amount
so offered and accepted by it pursuant to Section 4.3(a)(ii) shall execute a New
Lender Supplement (each a “New Lender Supplement”) with the Borrower and the
Administrative Agent, substantially in the form of Exhibit D, whereupon such
bank, financial institution or other entity (herein called a “New Lender”) shall
become a Lender for all purposes and to the same extent as if originally a party
hereto and shall be bound by and entitled to the benefits of this Agreement, and
Schedule I shall be deemed to be amended to add the name and Commitment of such
New Lender.
     (d) Any Lender which accepts an offer to it by the Borrower to increase its
Commitment pursuant to Section 4.3(b)(i) shall, in each case, execute a
Commitment Increase Supplement (each a “Commitment Increase Supplement”) with
the Borrower and the Administrative Agent, substantially in the form of
Exhibit E, whereupon such Lender shall be bound by and entitled to the benefits
of this Agreement with respect to the full amount of its Commitment as so
increased, and Schedule I shall be deemed to be amended to increase the
Commitment of such Lender.

34



--------------------------------------------------------------------------------



 



     (e) If on the date upon which a bank, financial institution or other entity
becomes a New Lender pursuant to Section 4.3(c) or a Lender increases its
Commitment pursuant to Section 4.3(d), there is an unpaid principal amount of
Revolving Credit Loans, the Borrower shall borrow Revolving Credit Loans from
the Lenders and/or (subject to compliance by the Borrower with Section 2.11)
prepay Revolving Credit Loans of the Lenders such that, after giving effect
thereto, the Revolving Credit Loans (including, without limitation, the Types
thereof and LIBOR Periods with respect thereto) shall be held by the Lenders
(including for such purposes the New Lenders) pro rata according to their
respective Revolving Credit Commitment Percentages.
     (f) If on the date upon which a bank, financial institution or other entity
becomes a New Lender pursuant to Section 4.3(c) or a Lender increases its
Commitment pursuant to Section 4.3(d), there are Letters of Credit Outstanding,
each Lender that has a Revolving Credit Commitment shall be deemed to have sold
and transferred to each other Lender that has a Revolving Credit Commitment, and
each such Lender that has a Revolving Credit Commitment shall be deemed
irrevocably and unconditionally to have purchased and received from such other
Lender that has a Revolving Credit Commitment, without recourse or warranty, an
L/C Participation, to the extent of such Lender’s Revolving Credit Commitment
Percentage, in such Letters of Credit Outstanding, provided that no LC
Participations shall be sold, transferred, purchased and received in respect of
any Unpaid Drawing existing at the time an entity becomes a New Lender pursuant
to Section 4.3(c) or a Lender increases its Commitment pursuant to
Section 4.3(d).
     (g) Notwithstanding anything to the contrary in this Section 4.3, prior to
each New Lender Supplement and Commitment Increase Supplement becoming
effective, and as a condition precedent to such effectiveness, the Borrower
shall furnish to the Administrative Agent such evidence of legal and corporate
authority (including legal opinions of counsel to the Borrower) as the
Administrative Agent may request in connection with such New Lender Supplement
or Commitment Increase Supplement, as the case may be. Notwithstanding anything
to the contrary in this Section 4.3, in no event shall any transaction effected
pursuant to this subsection cause the Total Revolving Credit Commitment to
exceed $75,000,000 or to increase in an amount of less than $500,000 or a
multiple of $100,000 in excess thereof.
     (h) Notwithstanding the foregoing, the increase of the Revolving Credit
Commitments with respect to the Borrower pursuant to this Section shall not be
effective unless the Administrative Agent shall have received a certificate of
an Authorized Officer of the Borrower certifying that:
     (i) no Default or Event of Default shall have occurred and be continuing on
the date of such increase and after giving effect thereto; and
     (ii) the representations and warranties made by the Borrower under this
Agreement are true and correct on and as of the date of such increase and after
giving effect thereto, as though made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

35



--------------------------------------------------------------------------------



 



     4.4 Mandatory Termination of Commitments.
     The Total Revolving Credit Commitment shall terminate at 5:00 p.m. (New
York time) on the Revolving Credit Maturity Date.
ARTICLE 5
PAYMENTS
     5.1 Prepayments.
     The Borrower shall have the right to prepay any Borrowing or Swingline
Loans, without premium or penalty, in whole or in part at any time and from time
to time. Such prepayment of Revolving Credit Loans and Swingline Loans shall be
subject to the following conditions: (a) the Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) (i) with respect to Revolving Credit Loans, of its intent to make such
prepayment, the amount of such prepayment and (in the case of LIBOR Loans) the
specific Borrowing(s) to be prepaid, which notice shall be given by the Borrower
no later than 10:00 a.m. (New York time) three Business Days prior to the date
of such prepayment and shall promptly be transmitted by the Administrative Agent
to each of the Lenders and (ii) with respect to Swingline Loans, in accordance
with Section 2.15 hereof; (b) each partial prepayment of Revolving Credit Loans
shall be in an amount that is a multiple of $100,000 and in an aggregate
principal amount of at least $5,000,000; provided that no partial prepayment of
LIBOR Loans made pursuant to a single Borrowing shall reduce the outstanding
LIBOR Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount for LIBOR Loans; and (c) any prepayment of LIBOR Loans pursuant
to this Section 5.1 on any day other than the last day of a LIBOR Period
applicable thereto shall be subject to compliance by the Borrower with the
applicable provisions of Section 2.11; provided, further, that at the Borrower’s
election in connection with any prepayment pursuant to this Section 5.1, such
prepayment shall not be applied to any Revolving Credit Loan of a Defaulting
Lender. Each prepayment of a Borrowing shall be applied ratably to the Revolving
Credit Loans included in the prepaid Borrowing.
     5.2 Method and Place of Payment.
     (a) Except as otherwise specifically provided herein, all payments to be
made by the Borrower under this Agreement shall be made, without set-off,
counterclaim or deduction of any kind, to the Administrative Agent for, as the
case may be, (i) the ratable account of all the Lenders holding Revolving Credit
Loans, (ii) subject to Section 2.15(c), the account of the Swingline Lender with
respect to Swingline Loans or (iii) account of each Letter of Credit Issuer, not
later than 12:00 Noon (New York time) on the date when due. Such payments shall
be made in immediately available funds at the office of the Administrative Agent
from time to time notified by the Administrative Agent to the Borrower (but
initially the office set forth for the Administrative Agent in Section
12.2(a)(ii)), it being understood that written or facsimile notice by the
Borrower to the Administrative Agent to make a payment from the funds in its
account at an office of the Administrative Agent shall constitute the making of
such payment to the extent of such funds held in such account. The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior

36



--------------------------------------------------------------------------------



 



to 2:00 p.m. (New York time) on such day, otherwise the next Business Day) like
funds relating to the payment of principal or interest or Fees ratably to the
Lenders entitled thereto. A payment shall be deemed to have been made by the
Administrative Agent on the date on which it is required to be made under this
Agreement if the Administrative Agent has, on or before such date, taken steps
to make such payment in accordance with the regulations or operating procedures
of the clearing or settlement system used by the Administrative Agent in order
to make such payment.
     (b) Any payments under this Agreement that are made later than 2:00 p.m.
(New York time) shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.
     5.3 Net Payments.
     (a) (i) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any current or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding (i) net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender and (ii) any taxes imposed on the
Administrative Agent or any Lender as a result of a current or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement)
(“Taxes”) except to the extent that such deduction or withholding is required by
any applicable law, as modified by the administrative practice of any relevant
Governmental Authority then in effect. If any such Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, the Borrower shall:
     (A) promptly notify the Administrative Agent of such requirement;
     (B) promptly pay to the relevant Governmental Authority when due the full
amount required to be deducted or withheld (including the full amount of Taxes
required to be deducted or withheld from any additional amount paid by the
Borrower to the Administrative Agent or such Lender under this Section 5.3(a);
     (C) as promptly as possible thereafter, forward to the Administrative Agent
and such Lender an official receipt (or a certified copy), or other
documentation reasonably acceptable to the Administrative Agent and such Lender,
evidencing such payment to such Governmental Authority; and
     (D) pay to the Administrative Agent or such Lender, in addition to the
payment to which the Administrative Agent or such Lender is otherwise entitled

37



--------------------------------------------------------------------------------



 



under this Agreement, such additional amount as is necessary to ensure that the
net amount actually received by the Administrative Agent or such Lender (free
and clear of any such Taxes, whether assessed against the Borrower, the
Administrative Agent or such Lender) will equal the full amount the
Administrative Agent or such Lender would have received had no such deduction or
withholding been required.
     (ii) If the Borrower fails to pay to the relevant Governmental Authority
when due any Taxes that it was required to deduct or withhold under this
Section 5.3(a) in respect of any payment to or for the benefit of the
Administrative Agent or any Lender under this Agreement or fails to furnish the
Administrative Agent or such Lender, as applicable, with the documentation
referred to in Section 5.3(a) when required to do so, the Borrower shall
forthwith on demand fully indemnify the Administrative Agent or such Lender for
any incremental taxes, interest, costs or penalties that may become payable by
the Administrative Agent or such Lender as a result of such failure.
     (iii) The Borrower’s obligations under this Section 5.3(a) shall survive
the termination of this Agreement and the payment of the Revolving Credit Loans
and the Swingline Loans and all other amounts payable hereunder.
     (b) Notwithstanding Section 5.3(a), the Borrower shall not be required to
indemnify or pay any additional amounts in respect of withholding tax applicable
to any amount payable under this Agreement pursuant to Section 5.3(a) above to
any Non-U.S. Lender, except if any such Revolving Credit Loans or Swingline
Loans were assigned, participated or transferred to such Non-U.S. Lender at the
request of the Borrower or were assigned, participated or transferred to such
Non-U.S. Lender following the occurrence of and during the continuance of an
Event of Default pursuant to Section 10.1 or 10.5.
     (c) Each Non-U.S. Lender shall:
     (i) deliver to the Borrower and the Administrative Agent two copies of
either (x) in the case of a Non-U.S. Lender claiming exemption from U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN, (together with a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), or (y) Internal Revenue
Service Form W-8BEN or W-8ECI, in each case properly completed and duly executed
by such Non-U.S. Lender claiming complete exemption from, or reduced rate of,
U.S. Federal withholding tax on payments by the Borrower under this Agreement;
     (ii) deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete and after the occurrence

38



--------------------------------------------------------------------------------



 



of any event requiring a change in the most recent form previously delivered by
it to the Borrower; and
     (iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested in writing by the Borrower or the
Administrative Agent;
unless, in any such case, any change in treaty, law or regulation, has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Administrative Agent. Each Person that shall become
a Participant pursuant to Section 12.6 or a Lender pursuant to Section 12.6
shall, upon the effectiveness of the related transfer, be required to provide
all the forms and statements required pursuant to this Section 5.3(c), provided
that in the case of a Participant such Participant shall furnish all such
required forms and statements to the Lender from which the related participation
shall have been purchased.
     (d) If the Borrower determines in good faith that a reasonable basis exists
for contesting any taxes for which indemnification has been demanded hereunder,
the relevant Lender or the Administrative Agent, as applicable, shall cooperate
with the Borrower in challenging such taxes at the Borrower’s expense if so
requested by the Borrower. If any Lender or the Administrative Agent, as
applicable, receives a refund of, or credit for, a Tax for which a payment has
been made by the Borrower pursuant to this Agreement, which refund or credit in
the good faith judgment of such Lender or the Administrative Agent, as the case
may be, is attributable to such payment made by the Borrower, then the Lender or
the Administrative Agent, as the case may be, shall reimburse the Borrower for
such amount as the Lender or the Administrative Agent, as the case may be,
determines to be the proportion of the refund or credit as will leave it, after
such reimbursement, in no better or worse position than it would have been in if
the payment had not been required. A Lender or Administrative Agent shall claim
any refund or credit that it determines is available to it, unless it concludes
in its reasonable discretion that it would be adversely affected by making such
a claim. Neither such Lender nor the Administrative Agent shall be obliged to
disclose any information regarding its tax affairs or computations to the
Borrower in connection with this paragraph (d) or any other provision of this
Section 5.3.
     5.4 Computations of Interest and Fees.
     (a) All interest and fees hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the ABR at times
when the ABR is based on the prime rate of the Administrative Agent shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable ABR or LIBOR rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
     (b) All interest payments to be made under this Agreement shall be paid
without allowance or deduction for deemed re-investment or otherwise, both
before and after maturity

39



--------------------------------------------------------------------------------



 



and before and after default and/or judgment, if any, until payment of the
amount on which such interest is accruing, and interest will accrue on overdue
interest, if any.
     (c) The amount of costs and expenses required to be paid or reimbursed by
the Borrower pursuant to Section 12.5 or any other provision of this Agreement
shall bear interest until paid, as well after as before demand, default,
maturity and judgment, at the highest rate provided for in Section 2.8(d).
     (d) If interest is not paid on the indebtedness of the Borrower to the
Lenders hereunder, or any part thereof, as and when interest is due and payable
hereunder, unpaid interest shall bear interest until paid, as well after as
before demand, default, maturity and judgment, at the rates provided for in
Section 2.8(d).
ARTICLE 6
CONDITIONS PRECEDENT
     6.1 Conditions Precedent to Initial Credit Event.
     The initial Credit Event under this Agreement is subject to the
satisfaction of the following conditions precedent:
     (a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by a duly authorized officer of each of the
parties hereto.
     (b) Closing Certificate. The Administrative Agent shall have received a
certificate of each of the Borrower, dated the Closing Date, substantially in
the form of Exhibit C, with appropriate insertions, executed by the President or
any Vice President and the Secretary or any Assistant Secretary of the Borrower.
     (c) Proceedings of the Borrower. The Administrative Agent shall have
received copies of the resolutions, in form and substance satisfactory to the
Administrative Agent, of the Board of Directors of the Borrower (or a duly
authorized committee thereof) authorizing (a) the execution, delivery and
performance of this Agreement (and any agreements relating thereto) and (b) the
extensions of credit contemplated hereunder.
     (d) Organic Documents. The Administrative Agent shall have received true
and complete copies of the articles of incorporation and by-laws or Articles of
Organization and operating agreement, as the case may be, of the Borrower and a
certificate of good standing with respect to the Borrower issued by its
jurisdiction of incorporation or organization.
     (e) Fees. The Administrative Agent shall have received the fees referred to
in Section 4.1(e) and (f) to be received on the Closing Date.
     (f) Legal Opinions. The Administrative Agent shall have received in form
and substance reasonably satisfactory to it the executed legal opinions of
(i) counsel to

40



--------------------------------------------------------------------------------



 



the Borrower with respect to the status and capacity of the Borrower, the due
authorization, execution and delivery of this Agreement by the Borrower, the
validity, binding effect, legality and enforceability of this Agreement,
compliance with the Organic Documents of the Borrower and with applicable law
and such other matters as the Arranger may reasonably request in form and
substance satisfactory to the Arranger, and (ii) special Michigan counsel to the
Borrower with respect to the status and capacity of the Borrower, the due
authorization, execution and delivery of this Agreement by the Borrower, the
validity, binding effect, legality and enforceability of this Agreement,
compliance with the Organic Documents of the Borrower and with applicable law
and such other matters as the Arranger may reasonably request in form and
substance satisfactory to the Arranger.
     (g) Opinion of Special New York Counsel to the Arranger. The Administrative
Agent shall have received an opinion, in form and substance reasonable
satisfactory to the Arranger of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to the Arranger (and the Arranger hereby instructs such counsel to
deliver such opinion to the Lenders).
     (h) Consummation of Acquisition. The Acquisition shall have been
consummated substantially in accordance with the Asset Sale Agreement, subject
to such amendments thereto or waivers thereof as are not adverse to the
interests of the Lenders in any material respect or which have been reasonably
agreed to by the Arranger.
     (i) Certificate of Officer. The Administrative Agent shall have received a
certificate of the Chief Financial Officer of the Borrower confirming that the
Indebtedness of the Borrower, after giving effect to the Acquisition and
Indebtedness incurred in connection with the Acquisition, will not exceed, in
the aggregate, $250,000,000.
     (i) Governmental Approvals. The Administrative Agent shall have received
evidence that all governmental approvals necessary in connection with the
transactions contemplated hereby (including, without limitation, approvals from
the United States Federal Energy Regulatory Commission and approval of the 204
financing application) shall have been obtained and are in full force and
effect.
     (j) Pro forma financial statements. The Administrative Agent shall have
received satisfactory pro forma financial statements as to the Borrower after
giving effect to the Acquisition and Indebtedness incurred in connection with
the Acquisition.
     6.2 Conditions Precedent to All Credit Events.
     The agreement of each Lender to make any Loan (including such Lender’s
Revolving Credit Loan and any Swingline Loan) requested to be made by it on any
date (including its initial Revolving Credit Loans and Swingline Loans) and the
obligation of each Letter of Credit Issuer to issue, extend or increase Letters
of Credit on any date is subject to the satisfaction of the following conditions
precedent:

41



--------------------------------------------------------------------------------



 



     (a) No Default; Representations and Warranties True and Correct. At the
time of each Credit Event and also after giving effect thereto (i) there shall
exist no Default or Event of Default and (ii) all representations and warranties
made by the Borrower contained herein (other than, except in the case of the
initial Credit Event, Section 7.14 hereof) shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).
     (b) Notice of Borrowing; Letter of Credit Request. Prior to the making of
each Revolving Credit Loan, the Administrative Agent shall have received a
Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3. Prior to the making of each Swingline Loan, the
Administrative Agent shall have received notice meeting the requirements of
Section 2.15(b). Prior to the issuance of each Letter of Credit, the
Administrative Agent and the Letter of Credit Issuer shall have received a
Letter of Credit Request meeting the requirements of Section 3.2(a).
     The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to each of the Lenders that all the
applicable conditions specified above exist as of that time.
ARTICLE 7
REPRESENTATIONS AND WARRANTIES
     In order to induce the Lenders to enter into this Agreement and to make the
Loans and issue or participate in Letters of Credit as provided for herein, the
Borrower (as to itself and each of its Subsidiaries) makes the following
representations and warranties to, and agreements with, the Lenders, all of
which shall survive the execution and delivery of this Agreement and the making
of the Loans and the issuance of Letters of Credit.
     7.1 Organizational Status.
     The Borrower is validly organized and existing and in good standing under
the laws of the state or jurisdiction of its incorporation or organization, is
duly qualified to do business and is in good standing as a foreign entity in
each jurisdiction where the nature of its business requires such qualification
(except where the failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect), and has full power and authority and holds
all requisite governmental licenses, permits and other approvals to enter into
and perform its obligations under this Agreement, to own and hold under lease
its property and to conduct its business substantially as currently conducted by
it.
     7.2 Capacity, Power and Authority.
     The Borrower has the capacity, power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and has taken all necessary
action, partnership, corporate or otherwise, to authorize the execution,
delivery and performance of this Agreement. The Borrower has duly executed and
delivered this Agreement and this Agreement constitutes the

42



--------------------------------------------------------------------------------



 



legal, valid and binding obligation of the Borrower enforceable in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
subject to general principles of equity.
     7.3 No Violation.
     Neither the execution, delivery nor performance by the Borrower of this
Agreement nor compliance with the terms and provisions thereof and the other
transactions contemplated therein will (a) contravene any applicable provision
of any material law, statute, rule, regulation, order, writ, injunction or
decree of any court or Governmental Authority, (b) result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of the Borrower or any of
its Subsidiaries pursuant to, the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which the Borrower or any of its Subsidiaries is a party or by
which it or any of its property or assets is bound or (c) violate any provision
of the Borrower’s Organic Documents.
     7.4 Litigation.
     There are no actions, suits or proceedings pending or, to the knowledge of
the Borrower or any of its Subsidiaries (after due internal inquiry), threatened
with respect to the Business, the Borrower or any of its Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.
     7.5 Governmental Approvals.
     No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or notice to, any
Governmental Authority (other than those that have been, or on the Closing Date
will be, obtained and in full force and effect) is required to authorize or is
required in connection with (a) the execution, delivery and performance of this
Agreement or (b) the legality, validity, binding effect or enforceability of
this Agreement.
     7.6 True and Complete Disclosure.
     To the knowledge of the Borrower, after due inquiry:
     (a) All factual information and data (taken as a whole) heretofore or
contemporaneously furnished (other than any projections and pro forma financial
information), by or on behalf of the Borrower or any of its Subsidiaries or any
of their respective authorized consultants, agents or representatives in writing
to the Administrative Agent and/or any Lender on or before the Closing Date
(including all information contained in this Agreement) for purposes of or in
connection with this Agreement or any transaction contemplated herein was true
and complete in all material respects on the date as of which such information
or data is dated or certified and did not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein, taken as a whole, not materially

43



--------------------------------------------------------------------------------



 



misleading at such time in light of the circumstances under which such
statements were made.
     (b) The projections and pro forma financial information contained in the
information and data referred to in paragraph (a) above were prepared in good
faith based upon assumptions believed by such Persons to be reasonable at the
time made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.
     7.7 Financial Condition; Financial Statements.
     The Borrower has heretofore furnished to the Lenders the financial
statements with respect to the Target referred to in the letter dated May 30,
2007 from the United States Securities and Exchange Commission, Division of
Corporation Finance, to Holdco. Such financial statements present fairly in all
material respects the consolidated financial position of the Target at the
respective dates of said statements and the results of operations for the
respective periods covered thereby. All such financial statements have been
prepared in accordance with GAAP consistently applied except to the extent
provided in the notes to said financial statements. All balance sheets, all
statements of income and of cash flow and all other financial information of
each of the Borrower and its Subsidiaries furnished pursuant to Section 8.1 have
been and will for periods following the Closing Date be prepared in accordance
with GAAP consistently applied, and do or will present fairly the consolidated
financial condition of the Persons covered thereby as at the dates thereof and
the results of their operations for the periods then ended.
     7.8 Tax Returns and Payments.
     Each of the Borrower and its Subsidiaries has filed all material tax
returns, domestic and foreign, required to be filed by it and has paid all
material taxes and assessments payable by it that have become due, other than
those not yet delinquent or contested in good faith. The Borrower and each of
its respective Subsidiaries have paid, or have provided adequate reserves (in
the good faith judgment of the management of the Borrower) in accordance with
GAAP for the payment of, all material income taxes applicable for all prior
fiscal years and for the current fiscal year to the Closing Date.
     7.9 Environmental Matters.
     Except as set forth in Schedule II:
     (a) Other than instances of noncompliance that could not reasonably be
expected to have a Material Adverse Effect: (i) the Borrower and each of its
Subsidiaries are in compliance with all Environmental Laws in all jurisdictions
in which the Borrower and each of its Subsidiaries are currently doing business
(including having obtained all material permits required under Environmental
Laws) and (ii) the Borrower will comply and cause each of its Subsidiaries to
comply with all such Environmental Laws (including all permits required under
Environmental Laws); and

44



--------------------------------------------------------------------------------



 



     (b) Neither the Borrower nor any of its Subsidiaries has treated, stored,
transported or disposed of Hazardous Materials at or from any currently or
formerly owned Real Estate or facility relating to its business in a manner that
could reasonably be expected to have a Material Adverse Effect.
     7.10 Properties.
     The Borrower and each of its Subsidiaries has good title to or a leasehold
or easement interest in all of its properties that are necessary for the
operation of its respective business as currently conducted and as proposed to
be conducted, free and clear in each case of all Liens (other than any Liens
permitted by this Agreement) except where the failure to have such good title
could not reasonably be expected to have a Material Adverse Effect.
     7.11 Pension and Welfare Plans.
     During the twelve-consecutive-month period prior to the Closing Date and
prior to the date of any Credit Event hereunder, except as could not reasonably
be expected have a Material Adverse Effect, (a) no steps have been taken to
terminate any Pension Plan, (b) no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under Section
302(f) of ERISA, (c) no condition exists or event or transaction has occurred
with respect to any Pension Plan which might result in the incurrence by the
Borrower or any member of the Controlled Group of any liability, fine or penalty
and (d) except as disclosed in Schedule III, neither the Borrower nor any member
of the Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.
     7.12 Regulations U and X.
     Neither the making of any Loan hereunder nor the use of the proceeds
thereof will violate the provisions of F.R.S. Board Regulation U or
Regulation X.
     7.13 Investment Company Act.
     Neither the Borrower nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
     7.14 No Material Adverse Change.
     There has been no material adverse change in the business, assets,
operations, property or financial condition of the Borrower and its Subsidiaries
taken as a whole since December 31, 2006.
     7.15 Deemed Repetition of Representations and Warranties.
     The representations and warranties set out in Sections 7.1 to 7.13
inclusive (and solely in the case of the initial Credit Event, Section 7.14)
will be deemed to be repeated by the Borrower as of the date of each request for
a new Credit Event, by the Borrower (including conversions and continuations of
Borrowings) and as of the date on which a Successor Borrower assumes all

45



--------------------------------------------------------------------------------



 



of the obligations of the Borrower under the Credit Documents pursuant to
Section 9.2(a) (but after giving effect to such assumption), except to the
extent that on or prior to such date (a) the Borrower has advised the
Administrative Agent in writing of a variation in any such representation or
warranty, and (b) the Required Lenders have approved such variation, and except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date.
ARTICLE 8
AFFIRMATIVE COVENANTS
     The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter, for so long
as this Agreement is in effect and until the Revolving Commitment Maturity Date:
     8.1 Information Covenants.
     The Borrower will furnish to each Lender and the Administrative Agent:
     (a) Annual Financial Statements. As soon as available and in any event on
or before the date that is 90 days after the end of each fiscal year of the
Borrower, the consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year and the related consolidated statement of
operations and cash flows for such fiscal year prepared in accordance with GAAP,
setting forth comparative consolidated figures for the preceding fiscal year,
and certified by independent chartered accountants of recognized national
standing whose opinion shall not be qualified as to the scope of audit or as to
the status of the Borrower or any of its Subsidiaries as a going concern,
together in any event with a certificate of such accounting firm stating that in
the course of its regular audit of the business of the Borrower and its
Subsidiaries, which audit was conducted in accordance with generally accepted
auditing standards, such accounting firm has obtained no knowledge of any
Default or Event of Default relating to Section 9.4 that has occurred and is
continuing or, if in the opinion of such accounting firm such a Default or Event
of Default has occurred and is continuing, a statement as to the nature thereof.
     (b) Quarterly Financial Statements. As soon as available and in any event
on or before the date that is 45 days after the end of each of the first three
fiscal quarters in each fiscal year of the Borrower, the consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter
and the related consolidated statement of operations for such fiscal quarter and
for the elapsed portion of the fiscal year ended with the last day of such
fiscal quarter, and the related consolidated statement of cash flows for such
fiscal quarter and for the elapsed portion of the fiscal year ended with the
last day of such fiscal quarter, and, setting forth comparative consolidated
figures for the related periods in the prior fiscal year or, in the case of such
consolidated balance sheet, for the last day of the prior fiscal year, and
prepared in accordance with GAAP, all of which shall be certified by an
Authorized Officer of the Borrower, subject to changes resulting from audit and
normal year-end audit adjustments.

46



--------------------------------------------------------------------------------



 



     (c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.1(a) and (b), a certificate of an
Authorized Officer of the Borrower in substantially the form of Exhibit F (a
“Compliance Certificate”) to the effect that no Default or Event of Default
exists or, if any Default or Event of Default does exist, specifying the nature
and extent thereof, which certificate shall be in form and detail satisfactory
to the Administrative Agent, acting reasonably, and setting forth the
calculations required to establish whether the Borrower was in compliance with
the provisions of Section 9.4 as at the end of such fiscal year or period, as
the case may be.
     (d) Notice of Default or Litigation. Promptly after an Authorized Officer
of the Borrower or any of its Subsidiaries obtains knowledge thereof, notice of
(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrower proposes to take with respect thereto and (ii) any
litigation or governmental proceeding pending or threatened against the Borrower
or any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect, together with a certificate of the Chief Financial
Officer of the Borrower (in detail reasonably satisfactory to the Administrative
Agent) setting forth the calculations required to establish whether the Borrower
and its Subsidiaries are in pro forma compliance with Section 9.4 of this
Agreement.
     (e) Environmental Matters. Promptly after an Authorized Officer of the
Borrower or any of its Subsidiaries obtains knowledge or notice of any one or
more of the following environmental matters, unless such environmental matters
would not, individually or when aggregated with all other such matters, be
reasonably expected to result in a Material Adverse Effect:
     (i) Any pending or threatened Environmental Claim against the Borrower or
any of its Subsidiaries or any Real Estate (as defined below);
     (ii) Any condition or occurrence that (x) results in non-compliance by the
Borrower or any of its Subsidiaries with any applicable Environmental Law or
(y) could reasonably be anticipated to form the basis of an Environmental Claim
against the Borrower or any of its Subsidiaries or any Real Estate;
     (iii) Any condition or occurrence on any Real Estate that could reasonably
be anticipated to cause such Real Estate to be subject to any restrictions on
the ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and
     (iv) The taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Estate.
     All such notices shall describe in reasonable detail the nature of the
claim, investigation, condition, occurrence or removal or remedial action and
the Borrower’s response thereto. The term “Real Estate” shall mean land,
buildings and improvements

47



--------------------------------------------------------------------------------



 



owned or leased by the Borrower or any of its Subsidiaries, but excluding all
operating fixtures and equipment, whether or not incorporated into improvements.
     (f) Pension Plans. Promptly after an Authorized Officer of the Borrower or
any of its Subsidiaries obtains knowledge thereof where the liability,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, notice of and copies of all documentation relating to
(i) the institution of any steps by any Person to terminate any Pension Plan,
(ii) the failure to make a required contribution to any Pension Plan if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA,
(iii) the taking of any action with respect to a Pension Plan which could result
in the requirement that the Borrower or any of its Subsidiaries furnish a bond
or other security to such Pension Plan, or (iv) the occurrence of any event with
respect to any Pension Plan which could result in the incurrence by the Borrower
or any of its Subsidiaries of any material liability, fine or penalty.
     (g) Other Information. Promptly upon filing thereof, copies of any filings
or registration statements with, and reports to, any Governmental Authority in
any relevant jurisdiction by the Borrower or any of its Subsidiaries pursuant to
applicable securities laws (other than amendments to any registration statement
(to the extent such registration statement, in the form it becomes effective, is
delivered to the Lenders), exhibits to any registration statement) and copies of
all financial statements, proxy statements, notices and reports that the
Borrower or any of its Subsidiaries shall send to the holders of any publicly
issued securities of the Borrower and/or any of its Subsidiaries in their
capacity as such holders (in each case to the extent not theretofore delivered
to the Lenders pursuant to this Agreement) and, with reasonable promptness, such
other information (financial or otherwise) as the Administrative Agent on its
own behalf or on behalf of any Lender may reasonably request in writing from
time to time.
     8.2 Books, Record and Inspections.
     The Borrower will, and will cause each of its Subsidiaries to, (i) permit
officers and designated representatives of the Administrative Agent or the
Required Lenders to visit and inspect any of the properties or assets of the
Borrower and its Subsidiaries in whomever’s possession to the extent that it is
within the Borrower’s or its Subsidiaries’ control to permit such inspection,
and to examine the books of account of the Borrower and any such Subsidiaries
and discuss the affairs, finances and accounts of the Borrower and of any such
Subsidiaries with, and be advised as to the same by, its and their officers and
independent accountants, and (ii) permit officers and designated representatives
of Lenders to view copies of contracts of the Borrower and its Subsidiaries
(subject to reasonable confidentiality arrangements established by the
Borrower), all at such reasonable times during normal business hours and
intervals and to such reasonable extent as the Administrative Agent, the
Required Lenders or the Lenders, as the case may be, may desire.
     8.3 Maintenance of Insurance.
     The Borrower will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect, with insurance companies that the Borrower
believes (in the good faith

48



--------------------------------------------------------------------------------



 



judgment of the management of the Borrower) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts and against at least such risks (and with such risk
retentions) as are usually insured against in the same general area by companies
engaged in the same or a similar business.
     8.4 Payment of Taxes.
     The Borrower will pay and discharge, and will cause each of its
Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its capital, income or
profits, or upon any properties belonging to it, prior to the date on which
material penalties attach thereto, and all lawful material claims that, if
unpaid, could reasonably be expected to become a material Lien upon any
properties of the Borrower or any of its Subsidiaries; provided that neither the
Borrower nor any of its Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if it has maintained adequate reserves (in the good faith
judgment of the management of the Borrower) with respect thereto in accordance
with GAAP.
     8.5 Organizational Existence.
     The Borrower will do, and will cause each of its Subsidiaries to do, or
cause to be done, all things necessary to preserve and keep in full force and
effect its existence and its corporate or other organizational rights and
authority, except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect; provided that the Borrower and
its Subsidiaries may consummate any transaction permitted under Section 9.2.
     8.6 Compliance with Statutes, Obligations, etc.
     The Borrower will, and will cause each of its Subsidiaries to, comply with
all applicable laws, rules, regulations and orders (including Environmental
Laws), except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
     8.7 Good Repair.
     The Borrower will, and will cause each of its Subsidiaries to, ensure that
its properties and equipment used or useful in its business in whomever’s
possession they may be to the extent that it is within the Borrower’s or its
Subsidiaries’ control to cause the same, are kept in good repair, working order
and condition, normal wear and tear excepted, and that from time to time there
are made in such properties and equipment all needful and proper repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto, to the extent and in the manner customary for companies in similar
businesses and consistent with third party leases, except in each case to the
extent the failure to do so could not be reasonably expected to have a Material
Adverse Effect.
     8.8 Transactions with Affiliates.
     The Borrower will conduct, and will cause each of its Subsidiaries to
conduct, all transactions with any of its Affiliates on terms that are
substantially as favorable to the Borrower or such Subsidiary as it would obtain
in a comparable arm’s-length transaction with a Person that

49



--------------------------------------------------------------------------------



 



is not an Affiliate; provided that the foregoing restrictions shall not apply to
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s length basis from unrelated third parties, (b) transactions
between and among the Borrower and its wholly owned Subsidiaries that do not
involve any other Affiliate and (c) transactions permitted by Section 9.2.
     8.9 End of Fiscal Years; Fiscal Quarters.
     The Borrower will, for financial reporting purposes, cause (a) each of its,
and each of its Subsidiaries’, fiscal years to be comprised of twelve calendar
months ending on December 31 of each year and (b) each of its, and each of its
Subsidiaries’, fiscal quarters to end on dates consistent with such fiscal
year-end; provided that the Borrower may, upon written notice to the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.
     8.10 Use of Proceeds.
     The Borrower will use the Letters of Credit and the proceeds of all the
Loans only for the purposes set forth in Section 2.1(b).
     8.11 Changes in Business.
     From the Closing Date, the Borrower and its Subsidiaries taken as a whole
will not fundamentally and substantively alter the character of their business
taken as a whole from the business conducted by the Borrower and its
Subsidiaries taken as a whole on the Closing Date following the consummation of
the Transactions and other business activities incidental or related to any of
the foregoing (the “Business”).
ARTICLE 9
NEGATIVE COVENANTS
     The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter until the
Revolving Commitment Maturity Date:
     9.1 Limitation on Liens.
     The Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon any property or assets of
any kind (real or personal, tangible or intangible) of the Borrower or any of
its Subsidiaries, whether now owned or hereafter acquired, except:
     (a) Permitted Liens;

50



--------------------------------------------------------------------------------



 



     (b) Liens securing indebtedness incurred within 180 days of the
acquisition, construction or improvement of fixed or capital assets to finance
the acquisition, construction or improvement of such fixed or capital assets;
provided that the principal amount of such Indebtedness is not increased above
the principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension;
     (c) Liens existing on the Closing Date and as set out on Schedule IV;
     (d) Liens existing on the assets of any Person that becomes a Subsidiary,
or existing on assets acquired; provided that such Liens attach at all times
only to the same assets that such Liens attached to and secure only the same
Indebtedness that such Liens secured, immediately prior to such acquisition;
     (e) (i) Liens placed upon the Capital Stock or assets of any Subsidiary
acquired to secure Indebtedness of the Borrower or any Subsidiary incurred in
connection with such acquisition and (ii) Liens placed upon the assets of such
Subsidiary acquired pursuant to an acquisition to secure a guarantee by such
Subsidiary of any such Indebtedness of the Borrower or any Subsidiary;
     (f) the replacement, extension or renewal of any Lien permitted by clauses
(a) through (f) above upon or in the same assets theretofore subject to such
Lien or the replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor except to the extent otherwise
permitted hereunder) of the Indebtedness secured thereby;
     (g) additional Liens so long as the aggregate outstanding principal amount
of the obligations so secured (including the imputed principal amount of any
Capitalized Lease Obligations) for the Borrower and its Subsidiaries does not
exceed $20,000,000 in the aggregate; and
     (h) Liens on assets of the Borrower to secure Indebtedness of the Borrower
under the First Mortgage Indenture.
     9.2 Limitation on Fundamental Changes.
     The Borrower will not enter into any merger or consolidation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
convey, sell, lease, assign, transfer or otherwise dispose of, all or
substantially all its business units, assets or other properties, except that:
     (a) any Subsidiary of the Borrower or any other Person may be merged or
consolidated (including by way of liquidation or winding up) with or into the
Borrower; provided that (i) the Borrower shall be the continuing or surviving
entity or, so long as after giving effect to such merger or consolidation such
Person’s debt rating shall be in “Category 6” or higher, as determined pursuant
to the definition of “Applicable Margin”, the Person formed by or surviving any
such merger or consolidation (if other than the Borrower) shall be an entity
organized or existing under the laws of the United States or any State thereof,
(the Borrower or Person, as the case may be, being herein referred to as

51



--------------------------------------------------------------------------------



 



the “Successor Borrower”), (ii) such Successor Borrower shall expressly assume
all the obligations of the Borrower under this Agreement pursuant to a
supplement hereto in form and substance reasonably satisfactory to the
Administrative Agent, (iii) no Default or Event of Default is then existing and
no Default or Event of Default would result from the consummation of such merger
or consolidation, (iv) the Borrower shall be in compliance, on a pro forma basis
after giving effect to such merger or consolidation, with the covenants set
forth in Section 9.4 as such covenants are recomputed as at the last day of the
most recently ended Test Period under each such Section as if such merger or
consolidation had occurred on the first day of such Test Period, and (v) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate, in form and substance reasonably satisfactory to the Administrative
Agent, certifying the compliance referred to in clause (iv) above and stating
that such merger or consolidation and such supplement to this Agreement comply
with this Agreement and a legal opinion (in form and substance reasonably
satisfactory to the Administrative Agent) with respect to this Agreement to be
delivered, if any, pursuant to clause (ii) above; provided further that if the
foregoing are satisfied, such Successor Borrower (if other than the Borrower)
will succeed to, and be substituted for, the Borrower under this Agreement; and
     (b) the Borrower may enter into any merger or consolidation for the purpose
of changing its organizational form from a corporation to a limited liability
company or from a limited liability company to a corporation; provided that such
change has no adverse affect on the rights of the Finance Parties.
     9.3 Limitation on Dividends.
     If any Default or Event of Default then exists or would result therefrom,
the Borrower will not declare or pay any distributions (other than distributions
payable solely in its Capital Stock) or return any capital to its shareholders
or make any other distribution, payment or delivery of property or cash to its
shareholders as such, or redeem, retire, purchase or otherwise acquire, directly
or indirectly, for consideration, any of its Capital Stock or the Capital Stock
of any direct or indirect shareholder of the Borrower now or hereafter
outstanding (or any warrants for or options or stock appreciation rights in
respect of any of its Capital Stock), or set aside any funds for any of the
foregoing purposes, or permit any of its Subsidiaries to purchase or otherwise
acquire for consideration any Capital Stock of the Borrower, now or hereafter
outstanding (or any options or warrants or stock appreciation rights issued by
such Person with respect to its Capital Stock).
     9.4 Debt to Capitalization Ratio.
     The Borrower will not permit its Debt to Capitalization Ratio to be greater
than 65% at any time on or after the Closing Date.
     9.5 Limitation on Sale-Lease Back Transactions.
     The Borrower will not enter into any sale-leaseback transaction (a “Sale
and Leaseback Transaction”) involving any of its property or assets whether now
owned or hereafter acquired, whereby the Borrower sells or otherwise transfers
such property or assets and thereafter leases or

52



--------------------------------------------------------------------------------



 



subleases such property or assets or any part thereof or any other property or
assets that the Borrower intends to use for substantially the same purpose or
purposes as the property or assets sold or otherwise transferred unless (a) the
Borrower would be entitled to incur Indebtedness secured by a Lien on such
property or assets pursuant to Section 9.1 or (b) the Attributable Value of all
Sale and Leaseback Transactions entered into pursuant to this Section 9.5 does
not exceed $20,000,000. A Sale and Leaseback Transaction shall not be deemed to
result in the creation of a Lien..
ARTICLE 10
EVENTS OF DEFAULT
     Each of the following specified events or occurrences described in
Sections 10.1 through 10.8 below shall constitute an “Event of Default”:
     10.1 Payments.
     The Borrower shall (a) default in the payment when due of any principal of
the Loans or (b) default, and such default shall continue for five or more days,
in the payment when due of any interest on the Loans or any Fees or any Unpaid
Drawings of any other amounts owing hereunder.
     10.2 Representations, etc.
     Any representation, warranty or statement made or deemed made by the
Borrower herein or any certificate delivered or required to be delivered
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made (it being understood that, for purposes
of the foregoing, the truth of the representations and warranties set forth in
Section 7.6 shall be determined without reference to the knowledge of the
Borrower).
     10.3 Covenants.
     The Borrower shall (i) default in the due performance or observance by it
of any term, covenant or agreement contained in Section 8.1(d), Section 8.11 or
Article 9, or (ii) default in the due performance or observance by it of any
term, covenant or agreement (other than those referred to in Section 10.1 or
10.2 or clause (a)(i) of this Section 10.3) contained in this Agreement, and
such default shall continue unremedied for a period of at least 30 days after
the receipt of written notice by the Borrower from the Administrative Agent or
the Required Lenders.
     10.4 Default Under Other Agreements.
     (a) The Borrower or any of its Subsidiaries, shall (i) default in any
payment with respect to any Indebtedness, in excess of $15,000,000 in the
aggregate, beyond the period of grace, if any, provided in the instrument or
agreement under

53



--------------------------------------------------------------------------------



 



which such Indebtedness was created or (ii) default in the observance or
performance of any agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity; or
     (b) without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment, prior to the stated maturity thereof.
     10.5 Bankruptcy, etc.
     The Borrower or any of its Subsidiaries, shall commence a voluntary case
concerning itself under the Bankruptcy Code as now or hereafter in effect, or
any successor thereto or any similar legislation in any other applicable
jurisdiction (collectively, the “Bankruptcy Code”); or an involuntary case is
commenced against the Borrower or any of its Subsidiaries, and the petition or
application is not contested within 10 days after commencement of the case; or
an involuntary case is commenced against the Borrower or any of its
Subsidiaries, and the petition or application is not dismissed within 45 days
after commencement of the case; or a receiver, trustee, liquidator, custodian or
similar official is appointed for, or takes charge of, all or substantially all
of the property of the Borrower or any of its Subsidiaries, or the Borrower or
any of its Subsidiaries, commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or any of its Subsidiaries; or
there is commenced against the Borrower or any of its Subsidiaries, any such
proceeding that remains undismissed for a period of 45 days; or the Borrower or
any of its Subsidiaries, is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Borrower or any of its Subsidiaries, makes a general assignment for the benefit
of creditors, files under the Bankruptcy Act or takes a similar action under the
Bankruptcy Act; or any corporate or similar action is taken by the Borrower or
any of its Subsidiaries, for the purpose of effecting any of the foregoing; or
the Borrower or any of its Subsidiaries, is unable to pay its debts as they fall
due, or makes a general assignment for the benefit of or a composition with its
creditors generally; or the Borrower or any of its Subsidiaries, takes any
corporate or similar action or other steps are taken or legal proceedings are
started for its winding-up, dissolution, administration or insolvent
re-organization or for the appointment of a liquidator, administrator or
administrative receiver of it.
     10.6 Judgments.
     One or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries, involving a liability of $15,000,000 or more in the
aggregate for all such judgments and decrees for the Borrower or any of its
Subsidiaries, (to the extent not paid or fully covered by insurance provided by
a carrier not disputing coverage) and any such judgments or decrees shall not
have been satisfied, vacated, discharged or stayed or bonded pending appeal
within 60 days from the entry thereof.

54



--------------------------------------------------------------------------------



 



     10.7 Change of Ownership.
     A Change of Ownership shall occur.
     10.8 Pension Plans.
     Any of the following events shall occur with respect to any Pension Plan:
(a) the institution of any steps by the Borrower or any of its Subsidiaries or
any other Person to terminate a Pension Plan if, as a result of such
termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan in respect of such termination; or
(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under section 302(f) of ERISA, where in each case under
clauses (a) or (b) such contribution, liability, obligation or Lien would
reasonably be expected to have a Material Adverse Effect.
     10.9 Remedies.
     Upon the occurrence of any Event of Default described above, and in any
such event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent shall, upon the written request of the
Required Lenders, by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
to enforce its claims against the Borrower, except as otherwise specifically
provided for in this Agreement (provided that, if an Event of Default specified
in Section 10.5 shall occur with respect to the Borrower, the result that would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (i), and (ii) below shall occur automatically without the giving of
any such notice): (i) declare the Total Revolving Credit Commitment terminated,
whereupon the Revolving Credit Commitments of each Lender shall forthwith
terminate immediately and any Fees theretofore accrued shall forthwith become
due and payable without any other notice of any kind; (ii) declare the principal
of and any accrued interest in respect of all Loans and all obligations owing
hereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; (iii) terminate any Letter of Credit that may
be terminated in accordance with its terms; (iv) direct the Borrower to pay (and
the Borrower agrees that upon receipt of such notice, or upon the occurrence of
an Event of Default specified in Section 10.5 with respect to the Borrower, it
will pay) to the Administrative Agent at the office of the Administrative Agent
from time to time notified by the Administrative Agent to the Borrower (but
initially the office set forth for the Administrative Agent in
Section 12.2(a)(ii)) such additional amounts of cash, to be held as security for
the Borrower’s reimbursement obligations for Drawings that may subsequently
occur thereunder, equal to the aggregate Stated Amount of all Letters of Credit
and then outstanding; and/or (iv) exercise any other remedies that may be
available under this Agreement or applicable law.
     10.10 Remedies Cumulative.
     The rights and remedies of the Administrative Agent and the Lenders under
this Agreement are cumulative and are in addition to and not in substitution for
any rights or remedies provided by law or by equity, and any single or partial
exercise by the Lenders of any

55



--------------------------------------------------------------------------------



 



right or remedy for a default or breach of any term, covenant, condition or
agreement herein contained shall not be deemed to be a waiver of or to alter,
affect, or prejudice any other right or remedy or other rights or remedies to
which the Lenders may be lawfully entitled for the same default or breach, and
any waiver by the Administrative Agent or the Lenders of the strict observance,
performance or compliance with any term, covenant, condition or agreement herein
contained, and any indulgence granted by the Administrative Agent or the Lenders
shall be deemed not to be a waiver of any subsequent default. In the event that
the Administrative Agent or the Lenders shall have proceeded to enforce any such
right, remedy or power contained herein and such proceedings shall have been
discontinued or abandoned for any reason, by written agreement between the
Lenders and the Borrower, then in each such event the Borrower and the Lenders
shall be restored to their former positions and the rights, remedies and powers
of the Lenders shall continue as if no such proceedings had been taken.
ARTICLE 11
THE ADMINISTRATIVE AGENT
          Each of the Lenders and the Letter of Credit Issuer hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.1), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.1) or in the absence of its own gross
negligence or wilful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate,

56



--------------------------------------------------------------------------------



 



report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 6 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Swingline Lender, the Letter of
Credit Issuer and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower (not to be unreasonably
withheld), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Letter
of Credit Issuer, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 12.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

57



--------------------------------------------------------------------------------



 



          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
          Notwithstanding anything herein to the contrary the Sole Bookrunner,
the Sole Lead Arranger and the Co-Syndication Agents named on the cover page of
this Agreement shall not have any duties or liabilities under this Agreement,
except in its capacity, if any, as a Lender.
ARTICLE 12
MISCELLANEOUS
     12.1 Amendments and Waivers.
     Neither this Agreement, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 12.1. The Required Lenders may from time to time (a) enter into with the
Borrower and Administrative Agent, as applicable, written amendments,
supplements or modifications hereto for the purpose of adding or amending any
provisions to this Agreement or changing in any manner the rights of the Lenders
or of the Borrower hereunder or thereunder, (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
any Default or Event of Default and its consequences; provided that no such
waiver and no such amendment, supplement or modification shall directly
(i) forgive any portion of, or extend or waive the final scheduled maturity date
of, any Revolving Credit Loan, or reduce the stated rate of, forgive any portion
of or extend the date for the payment of any interest or fee payable hereunder
(other than as a result of waiving the applicability of any post-default
increase in interest rates) or extend the final expiration date of any Lender’s
Revolving Credit Commitment or extend the final expiration date of any Letter of
Credit beyond the L/C Maturity Date or increase the amount of any of the
Revolving Credit Commitments of any Lender or amend Section 3.2, in each case
without the written consent of each Lender whose Revolving Credit Loan,
interest, fee or Revolving Credit Commitment is changed as set forth above
thereby, or (ii) amend, modify or waive any provision of this Section 12.1 or
reduce the percentages specified in the definitions of the terms “Required
Lenders” or consent to the assignment or transfer by the Borrower of its rights
and obligations under this Agreement (except as permitted pursuant to
Section 8.1), in each case without the written consent of each Lender, or
(iii) amend, modify or waive any provision of Section 2.15 without the written
consent of the Swingline Lender, (iv) amend, modify or waive any provision of
Article 11 without the written consent of the then-current Administrative Agent,
or (v) amend, modify or waive any provision of Section 3.2 or
Section 12.6(a)(ii) (to the extent it relates to the Letter of Credit Issuer)
without the written consent of the Letter of Credit Issuer, or (vi) amend
Section 6.2(a) to the extent that it relates to payments for the ratable account
of Lenders without the written consent of each Lender directly and adversely
affected thereby, in each case without

58



--------------------------------------------------------------------------------



 



the written consent of all the Lenders except as otherwise specifically provided
in this Section 12.1 and provided further that at any time that no Default or
Event of Default has occurred and is continuing, the Revolving Credit Commitment
of any Lender may be increased for any purpose permitted hereunder, with the
consent of such Lender, the Borrower and the Administrative Agent (which
consent, in the case of the Administrative Agent, shall not be unreasonably
withheld) and without the consent of the Required Lenders, as provided for in
this Section 12.1.
     Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the affected Lenders and shall be binding upon the
Borrower, such Lenders, the Administrative Agent and all future holders of the
affected Revolving Credit Loans. In the case of any waiver, the Borrower, the
Lenders and the Administrative Agent shall be restored to their former positions
and rights hereunder, and any Default or Event of Default waived shall be deemed
to be cured and not continuing, it being understood that no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon.
     12.2 Notices.
     (a) All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile transmission)
and, unless otherwise expressly provided herein, if mailed and properly
addressed with postage prepaid or if properly addressed and sent by pre-paid
courier service, shall be deemed given when received and, if transmitted by
facsimile, shall be deemed given when the confirmation of transmission thereof
is received by the transmitter, in each case addressed as follows in the case of
the Borrower, the Administrative Agent and as set forth on Schedule I in the
case of each Lender (or as set forth in the Assignment and Acceptance or New
Lender Supplement of any Lender which is an Assignee) or to such other address
as may be hereafter notified by the respective parties hereto:

  (i)   The Borrower:         ITC Midwest LLC
39500 Orchard Hill Place,
Suite 200
Novi, MI 48375
Attention: Edward Rahill
Facsimile No.: (248) 374-7129     (ii)   The Administrative Agent:        
JPMorgan Chase Bank, N.A.
Loan Operations
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention: Nanette Wilson
Facsimile No.: (312) 385-7096

59



--------------------------------------------------------------------------------



 



      with copy to (except in the case of notices relating to borrowings,
continuations, conversions and letters of credit):         JPMorgan Chase Bank,
N.A.
10 South Dearborn, 9th Floor
Mail Code IL1-0090
Chicago, IL 60603
Attention: Nancy R. Barwig
                 Vice President, Mid-Corporate Power Credit
Facsimile No.: (312) 732-1762         and         JPMorgan Chase Bank, N.A.
Portfolio Management Administration
10 South Dearborn, 9th Floor
Mail Code IL1-0090
Chicago, IL 60603
Attention: Mary McCorry
Facsimile 312-325-3238

  (iii)   The Swingline Lender:         JPMorgan Chase Bank, N.A.
Loan Operations
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention: Nanette Wilson
Facsimile No.: (312) 385-7096

provided that any notice, request or demand to or upon the Administrative Agent,
the Lenders or the Swingline Lender pursuant to Sections 2.3, 2.6, 2.10, 2.15,
4.2 and 5.1 shall not be effective until received.
     (b) Electronic Communications. The Borrower agrees that the Administrative
Agent may make communications available to the Lenders and the Swingline Lender
by posting such communications on Intralinks or a substantially similar
electronic transmission system (the “Platform”). THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.
NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR

60



--------------------------------------------------------------------------------



 



A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT
OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE “AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     12.3 No Waiver; Cumulative Remedies.
     No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     12.4 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
     12.5 Payment of Expenses and Taxes.
     The Borrower agrees (a) to pay or reimburse the Arranger and the
Administrative Agent for all their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby (including the syndication of the Revolving Credit Commitments),
including the reasonable fees, disbursements and other charges of one counsel to
the Administrative Agent, (b) to pay or reimburse each Lender, the Swingline
Lender and the Administrative Agent for all its reasonable and documented costs
and expenses incurred in connection with the enforcement or preservation of any
rights under, or “workout” or restructuring of, this Agreement and any such
other documents, including the reasonable fees, disbursements and other charges
of counsel to each Lender and the Swingline Lender and of counsel to the
Administrative Agent, (c) to pay, indemnify, defend and hold harmless each
Lender, the Swingline Lender and the Administrative Agent from, any and all
recording and filing fees and any and all liabilities with respect to, or

61



--------------------------------------------------------------------------------



 



resulting from any delay in paying, stamp, excise and other similar taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement and any such
other documents, and (d) to pay, indemnify, defend and hold harmless each
Lender, the Arranger, the Swingline Lender and the Administrative Agent and
their respective directors, officers, employees, trustee, agents and Affiliates
(collectively, the “Indemnitees”) from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including
reasonable and documented fees, disbursements and other charges of counsel
incurred in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or potential party thereto, and any
fees or expenses incurred by any Indemnitee in enforcing this indemnity),
whether direct, indirect or consequential, whether based on strict liability or
negligence, and whether based on any federal, provincial or foreign laws,
statutes, rules, regulations or guidelines (including Environmental Laws),
common law, equity, contract or otherwise that may be imposed on, incurred by or
asserted against any Indemnitee, in any manner arising out of or relating to
(i) this Agreement and any other agreements or documents contemplated hereby or
thereby, the other transactions contemplated hereby (including the execution,
delivery, enforcement, performance and administration of this Agreement and the
breach by the Borrower of, or default by the Borrower under, any of the
provisions of this Agreement, (ii) the violation of, non-compliance with or
liability under, any Environmental Law applicable to the operations of the
Borrower or any of its Subsidiaries or applicable to any of the Real Estate, or
(iii) any Environmental Claim or any Hazardous Materials relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, possession or control, or practice of, the Borrower or any of its
Subsidiaries from time to time (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”); provided that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to indemnified
liabilities arising from the gross negligence or wilful misconduct of such
Indemnitee as determined by a final judgment of a court of competent
jurisdiction and provided further that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to claims to the extent relating to
disputes among the Lenders, the Swingline Lender, any of the Arranger and/or the
Administrative Agent. The agreements in this Section 12.5 shall survive
repayment of the Loans and all other amounts payable hereunder.
     Each of the Lenders, the Swingline Lender, the Arranger and the
Administrative Agent agree that any and all of their respective rights under
this Agreement and any other agreements contemplated hereby and thereby,
including recourse for any obligation or claim for any indemnification
thereunder, is limited to recourse to the Borrower and its assets as
contemplated hereby, and none of the direct or indirect limited partners,
partners, shareholders, members of the Borrower or any of their respective
employees, directors or officers shall have any obligations or liability, or be
subject to any recourse, in respect of any such obligations or claims hereunder
or thereunder.
     12.6 Successors and Assigns; Participations and Assignments.
          (a) Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and

62



--------------------------------------------------------------------------------



 



assigns permitted hereby (including any Affiliate of the Letter of Credit Issuer
that issues any Letter of Credit), except that (i) the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and the Swingline Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Letter of Credit
Issuer, the Lenders and the Swingline Lender) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          (b) Assignments by Lenders.
          (i) Assignments Generally. Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:
     (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
     (B) the Administrative Agent;
     (C) the Letter of Credit Issuer; and
     (D) the Swingline Lender.
          (ii) Certain Conditions to Assignments. Assignments shall be subject
to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Credit Commitment, Revolving Credit Loans, Swingline Exposure or
Swingline Loans, the amount of the Revolving Credit Commitment, Revolving Credit
Loans, Swingline Exposure or Swingline Loans, of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

63



--------------------------------------------------------------------------------



 



     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          (iii) Effectiveness of Assignments. Subject to acceptance and
recording thereof pursuant to paragraph (b)(iv) of this Section, from and after
the effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.10, 2.11, 3.5 and 12.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
          (iv) Maintenance of Register. The Administrative Agent, acting for
this purpose as an agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitment of, and principal amount of the Revolving Credit Loans, Swingline
Exposure and Unpaid Drawings owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Swingline Lender,
the Letter of Credit Issuer and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Letter of Credit
Issuer, the Swingline Lender and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
          (v) Acceptance of Assignments by Administrative Agent. Upon its
receipt of a duly completed Assignment and Acceptance executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.4(b), 3.3 or 3.4, the Administrative
Agent shall have no obligation to accept such Assignment and

64



--------------------------------------------------------------------------------



 



Acceptance and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
          (c) Participations.
          (i) Participations Generally. Any Lender may, without the consent of
the Borrower, the Administrative Agent, the Swingline Lender or the Letter of
Credit Issuer, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Credit Commitment,
Swingline Exposure and the Revolving Credit Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Letter of Credit Issuer, the Swingline Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the third sentence of Section 12.1 that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10, 2.11 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.8 as though it were a Lender.
          (ii) Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.10 or 3.5 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. Any
Participant that is a Non-U.S. Lender shall not be entitled to the benefits of
Section 5.3 unless such Participant complies with Section 5.3(c).
          (d) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

65



--------------------------------------------------------------------------------



 



     12.7 Replacements of Lenders under Certain Circumstances.
     (a) The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.10 or 5.3, (b) is affected
in the manner described in Section 2.10(a)(iii) and as a result thereof any of
the actions described in such Section is required to be taken or (c) becomes a
Defaulting Lender, with a replacement bank or other financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) the replacement bank or institution shall purchase,
at par, all Revolving Credit Loans and other amounts (other than any disputed
amount) pursuant to Section 2.10, 2.11, 2.15(c) or 5.3, as the case may be,
owing to such replaced Lender prior to the date of replacement or as a result of
such replacement, (iv) the replacement bank or institution, if not already a
Lender, and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 12.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (vi) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.
     (b) In the event that S&P or Moody’s shall, after the date that any Lender
with a Revolving Credit Commitment becomes a Lender, downgrade the long-term
certificate of deposit rating or long-term senior unsecured debt rating of such
Lender, and the resulting rating shall be below BBB- or Baa3 respectively, then
the Borrower shall have the right, but not the obligation, upon notice to such
Lender and the Administrative Agent, to replace such Lender with an Assignee in
accordance with and subject to the restrictions contained in Section 12.6, and
such Lender hereby agrees to transfer and assign without recourse (in accordance
with and subject to the restrictions contained in Section 12.6) all its
interests, rights and obligations in respect of its Revolving Credit Commitment
under this Agreement to such Assignee; provided that (i) no such assignment
shall conflict with any law, regulation or order of any governmental authority
and (ii) such Assignee shall pay to such Lender in immediately available funds
on the date of such assignment the principal of and interest and fees (if any)
accrued to the date of payment on the Revolving Credit Loans made by such Lender
hereunder and all other amounts accrued for such Lender’s account or owed to it
hereunder.
     12.8 Adjustments; Set-off.
     (a) Upon termination of the Total Revolving Credit Commitment and each
Lender’s Revolving Credit Commitment, the Administrative Agent shall calculate
each Lender’s Revolving Credit Commitment Percentage based on such Lender’s
Revolving Credit Exposure at such time. If any Lender’s Revolving Credit
Commitment Percentage calculated on such basis is greater than the ratio of such
Lender’s Revolving Credit Commitment to the Total Revolving Credit Commitment
(such Lender, a “Selling Lender”), then each of the other Lenders Revolving
Credit Commitment Percentage calculated on the basis of Revolving Credit
Exposure is less than such other Lender’s Revolving Credit Commitment Percentage
calculated on the basis of its Revolving Credit Commitment (each such other
Lender, a “Purchasing Lender”) shall purchase for cash from the Selling Lender,
without recourse or representation or warranty (other than as to ownership and
no Liens or claims by any Person), an interest in the Revolving

66



--------------------------------------------------------------------------------



 



Credit Exposure of the Selling Lender at par in such amount as would result in a
pro rata participation (based on Revolving Credit Commitments) by each Lender,
in the aggregate Revolving Credit Exposure of all the Lenders. The
Administrative Agent, upon consultation with the applicable Lenders, shall have
the power to settle any documentation required to evidence any such purchase
and, if deemed advisable by the Administrative Agent, to execute any document as
attorney for any Lender in order to complete any such purchase. The Borrower
acknowledges that the foregoing arrangements are to be settled by the Lenders
among themselves, and the Borrower expressly consents to the foregoing
arrangements among the Lenders. The Administrative Agent shall recalculate each
Lender’s Revolving Credit Commitment Percentage from time to time after
termination of the Total Revolving Credit Commitment and each Lender’s Revolving
Credit Commitment on the basis hereinbefore provided and the Lenders shall
adjust their respective Revolving Credit Commitment Percentages from time to
time in accordance with this Section 12.8(a) as may be required.
     (b) After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application.
     (c) If any Finance Party shall obtain any payment or other recovery
(whether voluntary, involuntary, by application of setoff or otherwise) on
account of any Credit Event (other than pursuant to the terms of Section 2.10,
2.11 or 5.3) in excess of its pro rata share of payments obtained by all Finance
Parties, such Finance Party shall purchase from the other Finance Parties such
participations in Credit Events made by them as shall be necessary to cause such
purchasing Finance Party to share the excess payment or other recovery ratably
(to the extent such other Finance Parties were entitled to receive a portion of
such payment or recovery) with each of them; provided that if all or any portion
of the excess payment or other recovery is thereafter recovered from such
purchasing Finance Party, the purchase shall be rescinded and each Finance Party
which has sold a participation to the purchasing Finance Party shall repay to
the purchasing Finance Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Finance Party’s ratable
share (according to the proportion of (a) the amount of such selling Finance
Party’s required repayment to the purchasing Finance Party to (b) total amount
so recovered from the purchasing Finance Party) of any interest or other amount
paid or payable by the purchasing Finance Party in respect of the total amount
so recovered. The Borrower agrees that any Finance Party purchasing a
participation from another Finance Party pursuant to this Section may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to clause (b) above) with respect to such participation as fully as if
such Finance Party were the direct creditor of the Borrower in the amount of
such

67



--------------------------------------------------------------------------------



 



participation. If under any applicable bankruptcy, insolvency or other similar
law any Finance Party receives a secured claim in lieu of a setoff to which this
Section applies, such Finance Party shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders entitled under this Section to share in the benefits of
any recovery on such secured claim.
     12.9 Marshalling; Payments Set Aside.
     Neither the Administrative Agent nor any Lender shall be under any
obligation to marshal any assets in favor of the Borrower or any other party or
against or in payment of any or all of the Borrower’s obligations hereunder. To
the extent that the Borrower makes a payment or payments to the Administrative
Agent, any Letter of Credit Issuer or Lenders (or to the Administrative Agent
for the benefit of Lenders), or the Administrative Agent, any Letter of Credit
Issuer or Lenders enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other provincial,
state or federal law, common law or any equitable cause, then, to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor or related thereto, shall
be revived and continued in full force and effect as if such payment or payments
had not been made or such enforcement or setoff had not occurred.
     12.10 Counterparts.
     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by facsimile
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
     12.11 Severability.
     Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     12.12 Integration.
     This Agreement represents the agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein.

68



--------------------------------------------------------------------------------



 



     12.13 Governing Law.
     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK AND THE LAWS OF THE UNITED STATES APPLICABLE THEREIN
(EXCLUDING ANY CONFLICT OF LAWS RULE OR PRINCIPLE WHICH MIGHT REFER SUCH
CONSTRUCTION TO THE LAWS OF ANOTHER JURISDICTION).
     12.14 Submission to Jurisdiction; Waivers.
     The Borrower hereby irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of New York;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected in accordance with the local rules of civil procedure or by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to the Borrower at its address set forth in
Section 12.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 12.14 any special, exemplary, punitive or consequential damages.
     12.15 Acknowledgements.
     The Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement;
     (b) neither the Administrative Agent nor any Lender (in any capacity) has
any fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement, and the relationship between Administrative
Agent and Lenders, on one hand, and the Borrower, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

69



--------------------------------------------------------------------------------



 



     (c) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Borrower and the
Lenders.
     12.16 Waivers of Jury Trial.
     THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
     12.17 Confidentiality.
     The Administrative Agent, each Lender and the Swingline Lender shall hold
all non-public information furnished by or on behalf of the Borrower in
connection with such Lender’s evaluation of whether to become a Lender hereunder
or obtained by such Lender or the Administrative Agent pursuant to the
requirements of this Agreement (“Confidential Information”), in accordance with
its customary procedure for handling confidential information of this nature and
(in the case of the Swingline Lender or a Lender that is a bank) in accordance
with safe and sound banking practices and in any event may make disclosure as
required or requested by any Governmental Authority, representatives thereof or
any nationally recognized rating agency that requires access to information
about such Lender’s or Swingline Lender’s investment portfolio in connection
with ratings issued with respect to such Lender or Swingline Lender or pursuant
to legal process or to such Lender’s, Swingline Lender’s or the Administrative
Agent’s lawyers, professional advisors or independent auditors or Affiliates;
provided that, unless specifically prohibited by applicable law or court order,
each Lender, the Swingline Lender and the Administrative Agent shall notify the
Borrower of any request by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition or regulatory compliance of such Lender or Swingline Lender by such
Governmental Authority or in connection with ratings by such rating agency with
respect to such Lender or Swingline Lender) for disclosure of any such
non-public information prior to disclosure of such information, and provided
further that in no event shall any Lender, the Swingline Lender or the
Administrative Agent be obligated or required to return any materials furnished
by the Borrower or any Subsidiary of the Borrower. Each Lender, the Swingline
Lender and the Administrative Agent agrees that it will not provide to
prospective Assignees or Participants or to prospective direct or indirect
contractual counterparties in swap agreements to be entered into in connection
with Loans made hereunder any of the Confidential Information unless such Person
shall have previously executed a Confidentiality Agreement substantially in the
form prescribed from time to time by the Loan Sales and Trading Association.
     12.18 Treatment of Loans.
     (a) The Borrower does not intend to treat the Loans and related
transactions as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). In the event the Borrower determines to take any
action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof.

70



--------------------------------------------------------------------------------



 



     (b) The Borrower acknowledges that the Administrative Agent, the Swingline
Lender and one or more of the Lenders may treat its Loans as part of a
transaction that is subject to Treasury Regulation Section 1.6011-4 or
Section 301.6112-1, and the Administrative Agent, the Swingline Lender and such
Lender or Lenders, as applicable, may file such IRS forms or maintain such lists
and other records as they may determine is required by such Treasury
Regulations.
     12.19 USA Patriot Act.
     Each Lender hereby notifies the Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), such Lender may be required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with said Act.
[Remainder of page intentionally left blank]

71



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Agreement to be duly executed and delivered as of the date first above
written.

            ITC MIDWEST LLC.,
as the Borrower

By: ITC HOLDINGS CORP.,
as Sole Member
      By:   /s/ Edward M. Rahill         Name:   Edward M. Rahill       
Title:   Senior Vice President – Finance and
     Chief Financial Officer     

            JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent and Lender
      By:   /s/ Nancy R. Barwig         Name:   Nancy R. Barwig        Title:  
Vice President     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Lender
      By:   /s/ Vanessa Gomez         Name:   Vanessa Gomez        Title:  
Director              By:   /s/ Morenikeji Ajayi         Name:   Morenikeji
Ajayi        Title:   Associate     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            LEHMAN BROTHERS BANK, FSB,
AS LENDER
      BY:   /s/ Janine M. Shugan       NAME: Janine M. Shugan      TITLE:
Authorized Signatory     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as Lender
      By:   /s/ Blake Arnett         Name:   Blake Arnett        Title:   Vice
President     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Lender
      By:   /s/ Patrick N. Martin         Name:   Patrick N. Martin       
Title:   Vice President     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK,
as Lender
      By:   /s/ Daniel Twenge         Name:   Daniel Twenge        Title:  
Authorized Signatory     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENTS

                              REVOLVING   REVOLVING CREDIT         CREDIT  
COMMITMENT LENDER   ADDRESS FOR NOTICES   COMMITMENT   PERCENTAGE
JPMorgan Chase Bank, N.A.
  JPMorgan Chase Bank, N.A.   $ 11,000,000       22 %
 
  Loan Operations                
 
  10 South Dearborn, 7th Floor                
 
  Chicago, IL 60603                
 
  Attention: Nanette Wilson                
 
  Facsimile No.: (312) 385-7096                
 
                   
 
  with copy to (except in the case of notices                
 
  relating to borrowings, continuations,                
 
  conversions and letters of credit):                
 
                   
 
  JPMorgan Chase Bank, N.A.                
 
  10 South Dearborn, 9th Floor                
 
  Mail Code IL1-0090                
 
  Chicago, IL 60603                
 
  Attention: Nancy R. Barwig                
 
                 Vice President, Mid-Corporate Power Credit                
 
  Facsimile No.: (312) 732-1762                

 



--------------------------------------------------------------------------------



 



                              REVOLVING   REVOLVING CREDIT         CREDIT  
COMMITMENT LENDER   ADDRESS FOR NOTICES   COMMITMENT   PERCENTAGE
 
  and                
 
                   
 
  JPMorgan Chase Bank, N.A.                
 
  Portfolio Management Administration                
 
  10 South Dearborn, 9th Floor                
 
  Mail Code IL1-0090                
 
  Chicago, IL 60603                
 
  Attention: Mary McCorry                
 
  Facsimile 312-325-3238                
 
                   
Credit Suisse, Cayman
  Credit Suisse, Cayman Islands Branch   $ 9,000,000       18 %
Islands Branch
  Eleven Madison Avenue                
 
  New York NY 10010                
 
  Attention: Loan Closers                
 
  Facsimile No.: (212) 538-9120                
 
                   
Lehman Brothers Bank, FSB
  Lehman Brothers   $ 9,000,000       18 %
 
  Deal Closing & Servicing Department                
 
  745 7th Avenue, 16th Floor,                
 
  New York NY 10019                
 
  Attention: Theresa Siu                
 
  Facsimile No.: (212) 220-9606                
 
                   
Comerica Bank
  Comerica   $ 7,000,000       14 %
 
  500 Woodward Avenue, 9th Floor,                
 
  Detroit MI 48226                
 
  Attention: Stacie McVeigh                
 
  Facsimile No.: (313) 222-951                

 



--------------------------------------------------------------------------------



 



                              REVOLVING   REVOLVING CREDIT         CREDIT  
COMMITMENT LENDER   ADDRESS FOR NOTICES   COMMITMENT   PERCENTAGE
Bank of America, N.A.
  Bank of America, N.A.   $ 7,000,000       14 %
 
  901 Main Street                

  Dallas TX 75202-3714                
 
  Attention: Jacqueline Archuleta                
 
  Facsimile No.: (214) 290-8372                
 
                   
Morgan Stanley Bank
  Morgan Stanley Bank   $ 7,000,000       14 %
 
  2500 Lake Blvd, Suite 300 C                
 
  West Valley City, Utah 84120                
 
  Attention: Lisa Malone/Kelly                
 
  Aliperti                
 
  Facsimile No.: (718) 233-2132                  
 
       Total amount   $ 50,000,000.00       100 %

 



--------------------------------------------------------------------------------



 



SCHEDULE II
ENVIRONMENTAL MATTERS
[NONE]

 



--------------------------------------------------------------------------------



 



SCHEDULE III
PENSION AND WELFARE MATTERS
[NONE]

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
OUTSTANDING LIENS ON CLOSING DATE
[NONE]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Notice of Borrowing
NOTICE OF BORROWING

     
TO:
  JPMorgan Chase Bank, N.A.
 
  Loan Operations
 
  10 South Dearborn, 7th Floor
 
  Chicago, IL 60603
 
  Attention: Nanette Wilson
 
  Facsimile No.: 312/385-7096

     Pursuant to the Revolving Credit Agreement, dated as of January 29, 2008
(as the same may be amended, modified, supplemented, restated or replaced from
time to time, the “Revolving Credit Agreement”; the terms defined therein and
not otherwise defined herein being used herein as therein defined), among ITC
Midwest LLC, a Michigan limited liability company (the “Borrower”), the various
financial institutions and other persons from time to time referred to as
“Lenders” in the Revolving Credit Agreement (the “Lenders”), and JPMorgan Chase
Bank, N.A., as the Administrative Agent, this represents the Borrower’s request
to borrow as follows:

      Revolving Credit Loan:

  1.   Date of borrowing:     2.   Amount of borrowing:     3.   Lender(s):
Lenders, in accordance with their Revolving Credit Commitments under the
Revolving Credit Agreement     4.   Interest rate option:

Type:
Tenor:
     Please wire transfer the proceeds of the Borrowing in accordance with the
funds flow memorandum delivered under separate cover.
     The undersigned officer, to the best of his or her knowledge, in his or her
capacity as an officer of the Borrower certifies that:
          (i) All representations and warranties made by the Borrower contained
in the Revolving Credit Agreement are true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date

 



--------------------------------------------------------------------------------



 



hereof (except where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date); provided that, the
representation made in Section 7.14 shall be made only on the Closing Date; and
          (ii) No event has occurred and is continuing or would result from the
consummation of the Borrowing contemplated hereby that would constitute a
Default or an Event of Default.
Dated:

            ITC MIDWEST LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Notice of Continuation

     
TO:
  JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit Agreement
(as defined below)
 
  Loan Operations
 
  10 South Dearborn, 7th Floor
 
  Chicago, IL 60603
 
  Attention: Nanette Wilson
 
  Facsimile No.: 312/385-7096

          Pursuant to the Revolving Credit Agreement, dated as of January 29,
2008 (as the same may be amended, modified, supplemented, restated or replaced
from time to time, the “Revolving Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), among
ITC Midwest LLC, a Michigan limited liability company (the “Borrower”), the
various financial institutions and other persons from time to time referred to
as “Lenders” in the Revolving Credit Agreement (the “Lenders”), JPMorgan Chase
Bank, N.A., as the Administrative Agent, this represents the Borrower’s request
to continue Revolving Credit Loans as follows:

  1.   Date of continuation or conversion:        
                                                            ,    
                      2.   Amount of Revolving Credit Loans being continued or
converted:         $                                                            
    3.   Nature of continuation or conversion:

                       a.      Conversion of a LIBOR Loan as an ABR Loan
                       b.      Conversion of an ABR Loan as a LIBOR Loan
                       c.      Continuation (rollover) of LIBOR Loans as LIBOR
Loans

 



--------------------------------------------------------------------------------



 



  4.   If Revolving Credit Loans are being continued as or converted into LIBOR
Loans, the duration of the new LIBOR Period that commences on the continuation
or conversion date:                              month(s)

          The undersigned officer, to the best of [his/her] knowledge, in
[his/her] capacity as an officer of the Borrower, certifies that:
     (i) All representations and warranties made by the Borrower contained in
the Revolving Credit Agreement are true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date hereof (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date); provided that, the representation made in Section 7.14 shall be made only
on the Closing Date; and
     (ii) No event has occurred and is continuing or would result from the
consummation of the Borrowing contemplated hereby that would constitute a
Default or an Event of Default.
Dated:                                                             

            ITC MIDWEST LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Closing Certificate
CLOSING CERTIFICATE
ITC MIDWEST LLC

TO:   The Lenders and the Administrative Agent (each, as defined below)   RE:  
Revolving Credit Agreement, dated as of January 29, 2008 (as the same may be
amended, modified, supplemented, restated or replaced from time to time, the
“Revolving Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), among ITC Midwest LLC, a
Michigan limited liability company (the “Borrower”), the various financial
institutions and other persons from time to time referred to as “Lenders” in the
Revolving Credit Agreement, and JPMorgan Chase Bank, N.A., as the Administrative
Agent.

     The undersigned, an Authorized Officer of ITC Holdings Corp., the Sole
Member of the Borrower (the “Sole Member”), hereby certifies to the best of my
knowledge, information and belief, for and on behalf of the Borrower, and not in
my personal capacity, in connection with the initial Borrowing on this date
under the Revolving Credit Agreement, that:

1.   the conditions precedent set forth in the Revolving Credit Agreement were
satisfied as of the Closing Date;   2.   attached to this certificate as
Schedule A is a true and complete copy of the articles of organization of the
Borrower as filed in the Office of the Secretary of State of the State of
Michigan, together with all amendments thereto adopted through the date hereof
and as in effect on the date hereof;   3.   attached to this certificate as
Schedule B is a correct and complete copy of the operating agreement of the
Borrower and such operating agreement is in full force and effect at the date
hereof and the Sole Member of the Borrower has not passed, confirmed or
consented to any amendments or variations to such operating agreement;   4.  
attached to this certificate as Schedule C is a correct and complete copy of a
resolution of the board of directors of the Borrower, dated [ ], 2007, which
resolution is in full force and effect, unamended, at the date hereof;   5.  
the following persons are duly elected or appointed officers of the Sole Member
of the Borrower and a specimen signature of each such person is as set out
opposite his name below:

 



--------------------------------------------------------------------------------



 



         
Joseph Welch
       
President, Chief Executive
       
Officer and Treasurer
 
 
   
 
       
Daniel J. Oginsky
       
Vice President and
       
General Counsel
       
 
       
 
       
Edward M. Rahill
       
Senior Vice President – Finance and
       
Chief Financial Officer
       
 
       
 
       
Dated:
       
 
       
 
       
 
  Joseph Welch    
 
  President, Chief Executive Officer and Treasurer    

     IN WITNESS WHEREOF, I have signed this Certificate this ___ day of January,
2008.

         
 
 
 
Name:    
 
  Title:    

     I,                     ,                      of the Sole Member of the
Borrower, DO HEREBY CERTIFY that                      has been duly elected (or
appointed) and has duly qualified as, and on this day is, the
                     of the Sole Member of the Borrower, and the signature above
is his genuine signature.

         
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of New Lender Supplement
          Reference is made to the REVOLVING CREDIT AGREEMENT, dated as of
January 29, 2008, among ITC MIDWEST LLC, a Michigan limited liability company
(the “Borrower”), various financial institutions and other Persons from time to
time parties referred to as lenders (the “Lenders”) and JPMORGAN CHASE BANK,
N.A. (“JPMCB”), as administrative agent (in such capacity, the “Administrative
Agent”) (the “Credit Agreement”). Capitalized terms used and not defined herein
have the respective meanings assigned thereto in the Credit Agreement.
          Upon execution and delivery of this New Lender Supplement by the
parties hereto as provided in Section 4.3 of the Credit Agreement and subject to
the conditions precedent set forth in said section, the undersigned hereby
becomes a Lender thereunder having the Revolving Credit Commitments set forth
opposite its signature below, effective as of the date hereof.
          This New Lender Supplement shall be construed in accordance with and
governed by the law of the State of New York. This New Lender Supplement may be
executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
hereof by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.
          All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing to such address listed below or as
may be hereafter notified by the respective parties hereto:
     (a) The Borrower:
ITC MIDWEST LLC
39500 Orchard Hill Place,
Suite 200
Novi, MI 48375
Attention: Edward Rahill
Facsimile No.: (248) 374 7129
     (b) The Administrative Agent:
JPMorgan Chase Bank, N.A.
Loan Operations
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention: Nanette Wilson
Facsimile No.: (312) 385-7096

 



--------------------------------------------------------------------------------



 



with copy to:
JPMorgan Chase Bank, N.A.
10 South Dearborn, 9th Floor
Mail Code IL1-0090
Chicago, IL 60603
Attention: Nancy R. Barwig
Vice President, Mid-Corporate Power Credit
Facsimile No.: (312) 732-1762
and
JPMorgan Chase Bank, N.A.
Portfolio Management Administration
10 South Dearborn, 9th Floor
Mail Code IL1-0090
Chicago, IL 60603
Attention: Mary McCorry
Facsimile 312-325-3238
[signature page follows]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this New Lender Supplement to
be duly executed and delivered by their proper and duly authorized officers as
of this                      day of                                         ,
200                    .

                      Revolving Credit Commitments:                            
                  Name of Lender    
 
                                     
 
                   
 
          By:        
 
                   
 
          Name:        
 
          Title:        
 
                    Accepted and agreed:                 ITC MIDWEST LLC        
       
 
                   
By:
                   
 
                   
Name:
                   
Title:
                   
 
                    JPMORGAN CHASE BANK, N.A.
as Administrative Agent                
 
                   
By:
                   
 
                   
Name:
                   
Title:
                   

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Commitment Increase Supplement
     SUPPLEMENT, dated                                         , to Revolving
Credit Agreement, dated as of January 29, 2008 (as the same may be amended,
modified, supplemented, restated or replaced from time to time, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), among ITC Midwest LLC, a Michigan limited
liability corporation (the “Borrower”), various financial institutions and other
Persons from time to time parties referred to as lenders (the “Lenders”), and
JPMorgan Chase Bank, N.A., as the Administrative Agent.
W I T N E S S E T H :
     WHEREAS, the Credit Agreement provides in Section 4.3(d) thereof that any
Lender with (when applicable) the consent of the Borrower may increase the
amount of its Commitment by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and
     WHEREAS, the undersigned now desires to increase the amount of its
Commitment under the Credit Agreement;
     NOW THEREFORE, the undersigned hereby agrees as follows:
   1. The undersigned agrees, subject to the terms and conditions of the Credit
Agreement, that on the effective date of this Supplement, it shall have its
Commitment increased by $                                        , thereby
making the amount of its Commitment $                                        .
   2. Terms defined in the Credit Agreement shall have their defined meanings
when used herein.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

                                  [NAME OF LENDER]      
 
          By:        
 
                   
 
              Name:    
 
              Title:          Accepted this                      day of        
                                                     ,                     .    
            ITC MIDWEST LLC                
 
                   
By:
                   
 
                   
 
  Name:                
 
  Title:                
 
                         Accepted this                      day of              
                                               ,                    .          
     
 
                    JPMORGAN CHASE BANK, N.A., as                 Administrative
Agent                
 
                   
By:
                   
 
                   
 
  Name:                
 
  Title:                

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Form of Compliance Certificate
TO: The Lenders and the Administrative Agent
The undersigned, an Authorized Officer of ITC Midwest LLC (the “Borrower”), in
such capacity and not personally, hereby certifies to the best of my knowledge,
information and belief that:

1.   I am the duly appointed
                                                             of the Borrower
named in the Credit Agreement, dated as of January 29, 2008 (as the same may be
amended, modified, supplemented, restated or replaced from time to time, the
“Credit Agreement”), among ITC Midwest LLC, a Michigan limited liability company
(the “Borrower”), various financial institutions and other Persons from time to
time parties referred to as lenders (the “Lenders”), JPMorgan Chase Bank, N.A.,
as the Administrative Agent and as such I am providing this certificate for and
on behalf of the Borrower pursuant to Section 8.1(d) of the Credit Agreement.
Unless the context otherwise requires, capitalized terms in the Credit Agreement
which appear herein without definitions shall have the meanings ascribed thereto
in the Credit Agreement.   2.   I am familiar with and have examined the
provisions of the Credit Agreement including those of Articles 7, 8, 9 and 10
therein and have reviewed and am familiar with the contents of this certificate.
  3.   Delivered herewith are the financial statements required to be delivered
pursuant to Section 8.1[(a)] [(b)] of the Credit Agreement.   4.   No Default or
Event of Default has occurred and is continuing as of the date hereof [or if any
Default or Event of Default does exist, specify the nature and extent thereof].
  5.   As of the last day of the Fiscal Quarter ending                     , the
financial ratios referred to in Section 9.4 of the Credit Agreement is
                    % and was calculated as set forth in Schedule I.

Dated this day of                                        ,
                                        .

   
 
 
[Name and Title]
 

 



--------------------------------------------------------------------------------



 



Schedule I
ITC Midwest, LLC
Debt to Capitalization Ratio

         
1. Total Debt for the relevant Test Period.
  $    
 
       
2. Total Capitalization for such Test Period.
       
(a) Total Debt
  $    
 
       
(b) Total stockholder’s equity of the Borrower
  $    
 
       
(c) Total Capitalization: The sum of Items 2(a) and 2(b)
  $    
 
       
3. DEBT TO CAPITALIZATION RATIO: the ratio of Item 1 to Item 2
      %
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Form of Letter of Credit Request

     
TO:
  JPMorgan Chase Bank, N.A.
 
  Loan Operations
 
  10 South Dearborn, 7th Floor
 
  Chicago, IL 60603
 
  Attention: Nanette Wilson
 
  Facsimile No.: 312/385-7096

     Pursuant to the Revolving Credit Agreement, dated as of January 29, 2008
(as the same may be amended, modified, supplemented, restated or replaced from
time to time, the “Revolving Credit Agreement”; the terms defined therein and
not otherwise defined herein being used herein as therein defined), among ITC
Midwest LLC, a Michigan limited liability corporation (the “Borrower”), various
financial institutions and other Persons from time to time parties referred to
as lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., as the Administrative
Agent, this represents the Borrower’s request to issue letter(s) of credit as
follows:

     
     
Letter of Credit Request:

                 
     
    1.     Date of issuance:    
 
               

                 
     
     2.      Stated Amount of Letter of Credit:    
 
               

                 
     
    3.     Beneficiary Name:    
 
               

             
     
      Address:    
 
           
 
      Telephone:    
 
           
 
      Facsimile:    
 
           
 
      Email:    
 
           

                 
     
    4.     Expiration Date:    
 
               

                 
     
     5.      Proposed Terms or Verbatim Text attached:    
 
               
 
                             
 
                             
 
                             
 
                             
 
                             
 
                             
 
               





--------------------------------------------------------------------------------



 



          The undersigned officer, to the best of his or her knowledge, in his
or her capacity as an officer of the Borrower certifies that:
(i) All representations and warranties made by the Borrower contained in the
Revolving Credit Agreement are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the date hereof (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date); provided that, the representation made in Section 7.14 shall be made only
on the Closing Date; and
(ii) No event has occurred and is continuing or would result from the
consummation of the Borrowing contemplated hereby that would constitute a
Default or an Event of Default.
Dated:

            ITC MIDWEST LLC
      By:           Name:           Title:        

